 
Exhibit 10.1

 
$50,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
 
by and among
 
THE FINISH LINE, INC., THE FINISH LINE USA, INC., THE FINISH LINE DISTRIBUTION,
INC.,
FINISH LINE TRANSPORTATION CO., INC. and SPIKE'S HOLDING, LLC
 
and
 
THE LENDERS PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger and Sole
Book Runner
 
Dated as of February 18, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
1.
CERTAIN DEFINITIONS
1
 
1.1
Certain Definitions
1
 
1.2
Construction
23
 
1.3
Accounting Principles
24
     
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
24
 
2.1
Revolving Credit Commitments
24
   
2.1.1
Revolving Credit Loans
24
   
2.1.2
Swing Loan Commitment
24
 
2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans
25
 
2.3
[Intentionally Omitted]
25
 
2.4
Facility Fees
25
 
2.5
Revolving Credit Loan Requests; Swing Loan Requests
25
   
2.5.1
Revolving Credit Loan Requests
25
   
2.5.2
Swing Loan Requests
26
 
2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
26
   
2.6.1
Making Revolving Credit Loans
26
   
2.6.2
Presumptions by the Administrative Agent
26
   
2.6.3
Making Swing Loans
27
   
2.6.4
Repayment of Revolving Credit Loans
27
   
2.6.5
Borrowings to Repay Swing Loans
27
 
2.7
Notes
27
 
2.8
Use of Proceeds
27
 
2.9
Letter of Credit Subfacility
28
   
2.9.1
Issuance of Letters of Credit
28
   
2.9.2
Letter of Credit Fees
28
   
2.9.3
Disbursements, Reimbursement
29
   
2.9.4
Repayment of Participation Advances
30
   
2.9.5
Documentation
30
   
2.9.6
Determinations to Honor Drawing Requests
31
   
2.9.7
Nature of Participation and Reimbursement Obligations
31
   
2.9.8
Indemnity
32
   
2.9.9
Liability for Acts and Omissions
33
   
2.9.10
Issuing Lender Reporting Requirements
34
   
2.9.11
Cash Collateral Prior to the Expiration Date
34
 
2.10
Reduction of Revolving Credit Commitment
34
 
2.11
Increase in Revolving Credit Commitments
35

 
 
i

--------------------------------------------------------------------------------

 


3.
[Intentionally Omitted]
36
     
4.
INTEREST RATES
36
 
4.1
Interest Rate Options
36
   
4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate
37
   
4.1.2
[Intentionally Omitted]
37
   
4.1.3
Rate Quotations
37
 
4.2
Interest Periods
37
   
4.2.1
Amount of Borrowing Tranche
37
   
4.2.2
Renewals
37
 
4.3
Interest After Default
37
   
4.3.1
Letter of Credit Fees, Interest Rate
38
   
4.3.2
Other Obligations
38
   
4.3.3
Acknowledgment
38
 
4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
38
   
4.4.1
Unascertainable
38
   
4.4.2
Illegality; Increased Costs; Deposits Not Available
38
   
4.4.3
Administrative Agent's and Lender's Rights
39
 
4.5
Selection of Interest Rate Options
39
     
5.
PAYMENTS
39
 
5.1
Payments
39
 
5.2
Pro Rata Treatment of Lenders
40
 
5.3
Sharing of Payments by Lenders
40
 
5.4
Presumptions by Administrative Agent
41
 
5.5
Interest Payment Dates
41
 
5.6
Voluntary Prepayments
42
   
5.6.1
Right to Prepay
42
   
5.6.2
Replacement of a Lender
42
 
5.7
Mandatory Prepayments
43
   
5.7.1
Revolving Facility Usage Exceeds the Revolving Credit Commitments
43
   
5.7.2
Application Among Interest Rate Options
43
 
5.8
Increased Costs
44
   
5.8.1
Increased Costs Generally
44
   
5.8.2
Capital Requirements
44
   
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans
44
   
5.8.4
Delay in Requests
45
 
5.9
Taxes.
45
   
5.9.1
Payments Free of Taxes
45
   
5.9.2
Payment of Other Taxes by the Borrowers
45
   
5.9.3
Indemnification by the Borrowers
45
   
5.9.4
Evidence of Payments
45
   
5.9.5
Status of Lenders
46
 
5.10
Indemnity
47

 
 
ii

--------------------------------------------------------------------------------

 



 
5.11
Settlement Date Procedures
47
     
6.
REPRESENTATIONS AND WARRANTIES
48
 
6.1
Representations and Warranties
48
   
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default
48
   
6.1.2
Subsidiaries and Owners; Investment Companies
48
   
6.1.3
Validity and Binding Effect
49
   
6.1.4
No Conflict; Material Agreements; Consents
49
   
6.1.5
Litigation
49
   
6.1.6
Financial Statements
49
   
6.1.7
Margin Stock
50
   
6.1.8
Full Disclosure
50
   
6.1.9
Taxes
50
   
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc
51
   
6.1.11
Liens in the Collateral
51
   
6.1.12
Insurance
51
   
6.1.13
ERISA Compliance
51
   
6.1.14
Environmental Matters
52
   
6.1.15
Employment Matters
52
   
6.1.16
Use of Proceeds
52
   
6.1.17
Material Adverse Change
52
   
6.1.18
Senior Debt Status
52
   
6.1.19
Assets and Properties
52
   
6.1.20
Compliance with Laws
52
   
6.1.21
Solvency
52
   
6.1.22
Anti-Terrorism Laws
53
 
6.2
Updates to Schedules
53
     
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
53
 
7.1
First Loans and Letters of Credit
53
   
7.1.1
Deliveries
53
   
7.1.2
Payment of Fees
54
 
7.2
Each Loan or Letter of Credit
54
     
8.
COVENANTS
54
 
8.1
Affirmative Covenants
55
   
8.1.1
Preservation of Existence, Etc
55
   
8.1.2
Payment of Liabilities, Including Taxes, Etc
55
   
8.1.3
Maintenance of Insurance
55
   
8.1.4
Maintenance of Properties and Leases
55
   
8.1.5
Visitation Rights
55
   
8.1.6
Keeping of Records and Books of Account
56
   
8.1.7
Compliance with Laws; Use of Proceeds
56
   
8.1.8
Further Assurances
56
   
8.1.9
Anti-Terrorism Laws
56
   
8.1.10
ERISA Compliance
56
   
8.1.11
Granting of Liens in Collateral
57

 
 
iii

--------------------------------------------------------------------------------

 



 
8.2
Negative Covenants
57
   
8.2.1
Indebtedness
57
   
8.2.2
Liens
58
   
8.2.3
Guaranties
58
   
8.2.4
Loans and Investments
58
   
8.2.5
Dividends and Related Distributions
59
   
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions
59
   
8.2.7
Dispositions of Assets or Subsidiaries
60
   
8.2.8
Affiliate Transactions
61
   
8.2.9
Subsidiaries, Partnerships and Joint Ventures
61
   
8.2.10
Continuation of or Change in Business
62
   
8.2.11
Issuance of Stock
62
   
8.2.12
Changes in Organizational Documents
62
   
8.2.13
Negative Pledges
62
   
8.2.14
Hedging Obligations
62
   
8.2.15
Sale and Leaseback Transaction
62
   
8.2.16
Prepayment of Subordinated Debt
62
   
8.2.17
Subsidiary Covenants
63
   
8.2.18
Maximum Leverage Ratio
63
   
8.2.19
Minimum Consolidated Tangible Net Worth
63
 
8.3
Reporting Requirements
63
   
8.3.1
Quarterly Financial Statements
63
   
8.3.2
Annual Financial Statements
64
   
8.3.3
Certificate of the Borrowers
64
   
8.3.4
Net Cash Reporting Event
64
   
8.3.5
Notices
65
     
9.
DEFAULT
66
 
9.1
Events of Default
66
   
9.1.1
Payments Under Loan Documents
66
   
9.1.2
Breach of Warranty
66
   
9.1.3
Breach of Negative Covenants, Net Cash Reporting Event, Visitation Rights or
Granting of Liens in Collateral
66
   
9.1.4
Breach of Other Covenants
66
   
9.1.5
Defaults in Other Agreements or Indebtedness
67
   
9.1.6
Final Judgments or Orders
67
   
9.1.7
Loan Document Unenforceable
67
   
9.1.8
Uninsured Losses; Proceedings Against Assets
67
   
9.1.9
Events Relating to Plans and Benefit Arrangements
67
   
9.1.10
Change of Control
67
   
9.1.11
Material Adverse Change
67
   
9.1.12
Relief Proceedings
67
 
9.2
Consequences of Event of Default
68
   
9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
68
   
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings
68
   
9.2.3
Set-off
68
   
9.2.4
Application of Proceeds
69

 
 
iv

--------------------------------------------------------------------------------

 


10.
THE ADMINISTRATIVE AGENT
69
 
10.1
Appointment and Authority
69
 
10.2
Rights as a Lender
69
 
10.3
Exculpatory Provisions
70
 
10.4
Reliance by Administrative Agent
71
 
10.5
Delegation of Duties
71
 
10.6
Resignation of Administrative Agent
71
 
10.7
Non-Reliance on Administrative Agent and Other Lenders
72
 
10.8
No Other Duties, etc
72
 
10.9
Administrative Agent's Fee
72
 
10.10
Authorization to Release Collateral and Guarantors
72
 
10.11
No Reliance on Administrative Agent's Customer Identification Program
73
     
11.
MISCELLANEOUS
73
 
11.1
Modifications, Amendments or Waivers
73
   
11.1.1
Increase of Commitment
73
   
11.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment
73
   
11.1.3
Release of Collateral or Guarantor
74
   
11.1.4
Miscellaneous
74
 
11.2
No Implied Waivers; Cumulative Remedies
74
 
11.3
Expenses; Indemnity; Damage Waiver
74
   
11.3.1
Costs and Expenses
74
   
11.3.2
Indemnification by the Borrowers
75
   
11.3.3
Reimbursement by Lenders
76
   
11.3.4
Waiver of Consequential Damages, Etc
76
   
11.3.5
Payments
76
 
11.4
Holidays
76
 
11.5
Notices; Effectiveness; Electronic Communication
76
   
11.5.1
Notices Generally.
76
   
11.5.2
Electronic Communications.
77
   
11.5.3
Change of Address, Etc.
77
 
11.6
Severability
77
 
11.7
Duration; Survival
77
 
11.8
Successors and Assigns
78
   
11.8.1
Successors and Assigns Generally
78
   
11.8.2
Assignments by Lenders
78
   
11.8.3
Register
79
   
11.8.4
Participations
80
   
11.8.5
Limitations upon Participant Rights Successors and Assigns Generally
80
   
11.8.6
Certain Pledges; Successors and Assigns Generally
80
 
11.9
Obligations Absolute
81
 
11.10
Joinder
82
 
11.11
Waivers, etc
82
 
11.12
Joint and Several Liability; Guaranty and Surety Matters
83
 
11.13
Confidentiality
84
   
11.13.1
General
84

 
 
v

--------------------------------------------------------------------------------

 



   
11.13.2
Sharing Information With Affiliates of the Lenders
84
 
11.14
Counterparts; Integration; Effectiveness
85
 
11.15
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL; WAIVER OF BOND; ADVICE OF COUNSEL
85
   
11.15.1
Governing Law
85
   
11.15.2
SUBMISSION TO JURISDICTION
85
   
11.15.3
WAIVER OF VENUE
86
   
11.15.4
SERVICE OF PROCESS
86
   
11.15.5
WAIVER OF JURY TRIAL
86
   
11.15.6
WAIVER OF BOND
86
   
11.15.7
ADVICE OF COUNSEL
87
 
11.16
Borrower Representative
87
 
11.17
Subordination of Intercompany Indebtedness
87
 
11.18
USA Patriot Act Notice
88

 
 
vi

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as hereafter amended, the "Agreement") is dated as of
February 18, 2010 and is made by and among THE FINISH LINE, INC., an Indiana
corporation, THE FINISH LINE USA, INC., an Indiana corporation, THE FINISH LINE
DISTRIBUTION, INC., an Indiana corporation, FINISH LINE TRANSPORTATION CO.,
INC., an Indiana corporation and SPIKE'S HOLDING, LLC, an Indiana limited
liability company (each a "Borrower" and collectively, the "Borrowers"), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
Bank of America, N.A. as syndication agent and PNC BANK, NATIONAL ASSOCIATION,
in its capacity as administrative agent, lead arranger and sole book runner for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the "Administrative Agent").
 
The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $50,000,000
(with an option to increase such revolving credit facility pursuant to the terms
hereof in an aggregate principal amount not to exceed $100,000,000).  In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
 
1.           CERTAIN DEFINITIONS
 
1.1           Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:
 
Acquisition shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any of the Loan
Parties (i) acquires any going business concerns or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.
 
Adjusted Debt shall mean the Indebtedness of the Loan Parties plus an amount
equal to six (6) times the Rentals, minus cash on hand and Cash Equivalents.
 
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.
 
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Administrative Agent's Letter shall have the meaning specified in Section10.9
[Administrative Agent's Fee].

 
 

--------------------------------------------------------------------------------

 
 
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.
 
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
 
Applicable Facility Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Facility Fee."
 
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."
 
Applicable Margin shall mean, as applicable:
 
(A)           the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
 
(B)           the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread".
 
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Asset Sale shall mean with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction and including the sale or other transfer of
any of the equity interests of any Subsidiary of such Person).
 
Assignment and Assumption shall mean an assignment and assumption entered into
by a Lender and an assignee permitted under Section 11.8 [Successors and
Assigns], in substantially the form of Exhibit 1.1(A).
 
 
- 2 -

--------------------------------------------------------------------------------

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Deputy Chief Financial
Officer, Chief Accounting Officer, Treasurer or Assistant Treasurer of such Loan
Party or such other individuals, designated by written notice to the
Administrative Agent from any Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder.  The
Borrowers may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.
 
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
 
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].
 
Borrower shall mean each of The Finish Line, Inc., an Indiana corporation, The
Finish Line USA, Inc., an Indiana corporation, The Finish Line Distribution,
Inc., an Indiana corporation, Finish Line Transportation Co., Inc., an Indiana
corporation and Spike's Holding, LLC, an Indiana limited liability company, and
Borrowers shall mean all of them.
 
Borrower Representative shall mean The Finish Line, Inc., an Indiana
corporation.
 
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrowers and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
 
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
 
Capitalized Lease of a Person shall mean any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
Capitalized Lease Obligations of a Person shall mean the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with GAAP.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Capital Stock shall mean (i) in the case of a corporation, corporate stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
Cash Collateral shall have the meaning assigned to such term in the definition
of "Cash Collateralize".
 
Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, as collateral for any Obligations arising under any Letter of Credit,
cash or deposit account balances ("Cash Collateral") pursuant to documentation
reasonably satisfactory to Administrative Agent.  Such Cash Collateral shall be
maintained in blocked deposit accounts at the Administrative Agent.
 
Cash Equivalents shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers' acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than 180 days);
(iii) shares of money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which consist primarily of assets described
in clauses (i), (ii), (iv) and (v); (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor's, or P-1
(or better) by Moody's; and (v) short-term tax exempt securities rated BBB or
better by Standard & Poor's or Baa2 or better by Moody's.
 
Change of Control shall mean an event or series of events by which:


(a) any person or group, other than a group, the majority of whose shares are
comprised of existing class B share owners of the Parent or their Affiliates,
acquires ownership, directly or indirectly, beneficially or of record (all
within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Capital Stock of the Parent representing more than 51% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Parent; or


(b) during any period of twelve (12) consecutive calendar months,
individuals:  (i)  who were directors of the Parent on the first day of such
period, or (ii) whose election or nomination for election to the board of
directors of the Parent was nominated, recommended or approved by at least a
majority of the directors then still in office who were directors of the Parent
on the first day of such period, or whose election or nomination for election
was so approved, shall cease to constitute a majority of the board of directors
of the Parent; or

 
- 4 -

--------------------------------------------------------------------------------

 


(c) Parent consolidates with or merges into another corporation or conveys,
transfers or leases all or substantially all of its property to any Person, or
any corporation consolidates with or merges into the Parent, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Parent
is reclassified or changed into or exchanged for cash, securities or other
property; provided, however, that the consummation of any transaction permitted
by 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof shall not
constitute a Change of Control hereunder; or


(d) Parent ceases to own and control, directly or indirectly, fifty-one percent
(51%) or more combined voting power (on a fully diluted basis) of any other
Borrower's Capital Stock ordinarily having the right to vote at an election of
directors.
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.
 
Closing Date shall mean February 18, 2010.
 
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
Collateral shall mean (i) upon the occurrence of and during the continuation of
a Collateralization Event, Inventory and proceeds thereof of the Loan Parties,
(ii) upon the occurrence of and during the continuation of a Collateralization
Event and to the extent Borrowers may grant a security interest under the UCC,
all present and future business records and information relating to such
Inventory, including computer tapes and other storage media containing the same
and computer programs and software (including without limitation, source code,
object code and related manuals and documentation and all licenses to use such
software) and for accessing and manipulating such information, and (iii) any
Cash Collateral.
 
Collateral Documents shall have the meaning specified in Section 6.1.11 [Liens
in the Collateral].
 
Collateralization Event shall have occurred when Net Cash is less than (i)
$50,000,000 as of the last day of the fiscal quarter for two (2) consecutive
fiscal quarters, (ii) less than $25,000,000 as of the last day of any fiscal
quarter or (iii) less than $25,000,000 as of any day when the Borrowers are
required to report Net Cash on a daily basis pursuant to Section 8.3.4 [Net Cash
Reporting Event].  Once triggered, the Collateralization Event shall continue
until such time as the Net Cash is greater than or equal to $50,000,000 as of
the last day of the fiscal quarter for two (2) consecutive fiscal quarters.
 
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments of all of the Lenders.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].
 
Consolidated Net Worth shall mean at a particular date, all amounts which would
be included under shareholders’ equity (including the reduction for any treasury
stock) for any Person and its consolidated Subsidiaries (other than Excluded
Subsidiaries) determined in accordance with GAAP and reflected on the financial
statements delivered pursuant to Section 8.3 [Reporting Requirements].
 
Consolidated Tangible Net Worth shall mean on any date of determination with
respect to the Parent and its Subsidiaries (other than Excluded Subsidiaries),
the amount by which (a) Consolidated Net Worth exceeds (b) the sum of (i) all
assets of Loan Parties (other than Excluded Subsidiaries) which would be
classified as intangible assets under GAAP, including without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, operating permits, unamortized debt discount and expense,
organization costs, and research and development costs, (ii) securities not
constituting marketable securities, (iii) cash set apart and held in a sinking
or other similar fund established for the purpose of redemption or other
retirement of Capital Stock, (iv) to the extent not otherwise deducted, reserves
for depreciation, depletion, obsolescence and/or amortization of properties and
all other reserves or appropriations of retained earnings which, in accordance
with GAAP, should be established in connection with the business conducted by
Parent, and (v) any revaluation or other write-up in book value of assets
subsequent to the date hereof (but only to the extent not permitted under GAAP).
 
Consolidated Total Assets shall mean the total assets of Loan Parties,
determined on a consolidated basis in accordance with GAAP and as shown on the
financial statements of Parent delivered pursuant to Section 8.3 [Reporting
Requirements], specifically excluding the total assets of the Excluded
Subsidiaries.
 
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
 
Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, or (c) has since the date of this Agreement
been deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding.
 
Delinquent Lender shall have the meaning specified in Section 5.3 [Sharing of
Payments by Lenders].
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
 
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
 
EBITDAR for any period, on a consolidated basis for the Loan Parties
(specifically excluding the Excluded Subsidiaries), the sum of the amounts for
such period, without duplication, of (A) Net Income, plus (B) to the extent
deducted in determining Net Income, (i) Interest Expense, plus (ii) charges
against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iii) depreciation expense, plus (iv)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets (including any impairment charges in respect of
intangible assets), plus (v) Transaction Costs, plus (vi) extraordinary losses,
plus (vii) non-cash non-recurring expenses and charges (including any impairment
charges in respect of tangible assets), plus (viii) Rentals, minus (C)
extraordinary gains to the extent included in computing Net Income, for such
period determined and consolidated in accordance with GAAP.
 
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrowers and are treated as a
single employer under Section 414 of the Code.
 
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Borrower or any ERISA Affiliate.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.
 
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
 
Excluded Subsidiaries shall mean Subsidiaries of the Loan Parties which (a) are
not organized under the laws of any state of the United States of America, (b)
conducts all of their business operations outside of the United States of
America and (c) have, on a collective basis, a net worth of less than ten
percent (10%) of the Parent's Consolidated Total Assets (other than Excluded
Subsidiaries).  The Excluded Subsidiaries are not required to join this
Agreement as Guarantors or to have their equity pledged to the Administrative
Agent for the benefit of the Lenders; provided however, an Excluded Subsidiary
may, at the election of the Borrowers, become a Loan Party by having 65% of its
equity interest pledged as collateral security for the Obligations.
 
Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5 [Status of Lenders], except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding tax pursuant to Section 5.9.1 [Payment Free of
Taxes].
 
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing,  effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Existing Credit Agreement shall mean that certain Credit Agreement by and
between certain of the Borrowers, the lenders party thereto and National City
Bank of Indiana, as agent dated as of February 25, 2005, as amended.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9 [Letter of Credit Subfacility].
 
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 1, 2013.
 
Facility Fees shall mean the fees referred to in Section 2.4 [Facility Fees].
 
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the  Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Rate for such day shall be
the "open" rate on the immediately preceding Business Day.  If and when the
Federal Funds Rate changes, the rate of interest with respect to any advance to
which the Federal Funds Rate applies will change automatically without notice to
the Borrowers, effective on the date of any such change.
 
Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts; provided, however, that all pro forma financial statements reflecting
Acquisitions may include pro forma expense and cost reductions which, in the
reasonable and good faith judgment of Parent's senior management, will result
from such Acquisitions; provided, that any such adjustments shall be subject to
the approval of Agent in its reasonable judgment.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.
 
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
 
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
 
Hedge Agreements shall have the meaning specified in Section 8.2.14 [Hedging
Obligations].
 
Hedging Obligations of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party's assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.
 
Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].
 
Indebtedness shall mean, as to any Person at any time, without duplication, such
Person's (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of property or services, (c) obligations, whether or not
assumed, secured by Liens or payable pursuant to an agreement out of the
proceeds from the sale of property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or other
instruments, (e) Capitalized Lease Obligations, (f) indebtedness or other
obligations of any other Person for borrowed money or for the deferred purchase
price of property or services, the payment or collection of which the subject
Person has guaranteed (except by reason of endorsement for collection in the
ordinary course of business) or in respect of which the subject Person is
liable, contingently or otherwise, including, without limitation, liability by
way of agreement to provide funds for payment, to supply funds to or otherwise
to invest in such other Person, or otherwise to assure a creditor against loss,
(g) reimbursement or other obligations in connection with letters of credit, and
(h) obligations in connection with Sale and Leaseback Transactions; provided,
that Indebtedness shall not be deemed to include (i) rental expense under any
operating lease, (ii) accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade, or (iii) any equity
security that is not convertible into Indebtedness (including preferred stock
that is not convertible into Indebtedness).
 
 
- 10 -

--------------------------------------------------------------------------------

 
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
 
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].
 
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
 
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
 
Intercompany Indebtedness shall have the meaning set forth in section 11.17
[Subordination of Intercompany Indebtedness].
 
Interest Expense shall mean, for any period, the total interest expense of the
Loan Parties, whether paid or accrued (including the interest component of
Capitalized Leases, commitment and letter of credit fees) as reflected on the
income statement of the Parent and its consolidated Subsidiaries, all as
determined in conformity with GAAP.
 
Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the LIBOR Rate Option if the Borrowers are renewing or
converting to the LIBOR Rate Option applicable to outstanding
Loans.  Notwithstanding the second sentence hereof: (A) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrowers shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

 
- 11 -

--------------------------------------------------------------------------------

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
 
IRS shall mean the Internal Revenue Service.
 
Inventory shall mean any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by the
Loan Parties, which are held for sale or lease, furnished under any contract of
service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of Loan Parties, and shall include all right,
title and interest of the Loan Parties in any property the sale or other
disposition of which has given rise to receivables and which has been returned
to or repossessed or stopped in transit by the Loan Parties.
 
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder and any other Lender that Borrowers, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
 
Joint Venture shall mean a corporation, partnership, limited liability company
or other entities in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
 
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
 
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
 
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.

 
- 12 -

--------------------------------------------------------------------------------

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
 
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
 
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
 
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
 
Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Adjusted Debt to (B) EBITDAR of the Loan Parties (i) for the four fiscal
quarters then ending if such date is a fiscal quarter end or (ii) for the four
fiscal quarters most recently ended if such date is not a fiscal quarter end.
 
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers' Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an "Alternate Source"), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  LIBOR may also be expressed by the following formula:

 
- 13 -

--------------------------------------------------------------------------------

 
 
London interbank offered rates quoted by Bloomberg
LIBOR Rate    =     or appropriate successor as shown on Bloomberg Page BBAM1
1.00 - LIBOR Reserve Percentage
 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowers of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.
 
LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
 
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
 
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
 
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Notes, and any other instruments, certificates or
documents delivered in connection herewith, therewith or in connection with a
Collateralization Event.
 
Loan Parties shall mean the Borrowers and the Guarantors and any Subsidiary
which is not organized under the laws of any state of the United States of
America, provided that 65% of the equity interest of such Subsidiary has been
pledged to the Agent as security for the Obligations.
 
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
 
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
 
Material Adverse Change shall mean any set of circumstances or events which
(a) has any material and adverse effect upon the validity or enforceability of
this Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, and results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

 
- 14 -

--------------------------------------------------------------------------------

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
Moody's shall mean Moody's Investors Service, Inc.
 
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
 
Net Cash shall mean the sum of cash on hand and Cash Equivalents of the Loan
Parties minus Revolving Facility Usage.
 
Net Cash Proceeds shall mean, with respect to any Asset Sale by any Person, (a)
cash (freely convertible into Dollars) received by such Person or any Subsidiary
of such Person from such Asset Sale (including cash received as consideration
for the assumption or incurrence of liabilities incurred in connection with or
in anticipation of such Asset Sale), after (i) provision for all income or other
taxes measured by or resulting from such Asset Sale, (ii) payment of all
brokerage commissions and other fees and expenses related to such Asset Sale,
(iii) all amounts used to repay Indebtedness secured by a Lien on any asset
disposed of in such Asset Sale or which is or may be required (by the express
terms of the instrument governing such Indebtedness) to be repaid in connection
with such Asset Sale (including payments made to obtain or avoid the need for
the consent of any holder of such Indebtedness) and (iv) appropriate amounts to
be provided by such Person as a reserve, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by such Person after
such Asset Sale, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale; and (b) cash
payments in respect of any other consideration received by such Person or any
Subsidiary of such Person from such Asset Sale upon receipt of such cash
payments by such Person or such Subsidiary.
 
Net Cash Reporting Event shall have the meaning assigned to that term in Section
8.3.4 [Net Cash Reporting Event].
 
Net Income shall mean, for any period, the net income (or loss) after deductions
for income taxes of the Loan Parties on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP as
reflected on the financial statements delivered pursuant to Section 8.3
[Reporting Requirements].

 
- 15 -

--------------------------------------------------------------------------------

 

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].
 
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.
 
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.  The
Obligations of the Borrowers shall be joint and several.
 
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
 
Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
Parent shall mean The Finish Line, Inc., an Indiana corporation.
 
Participant has the meaning specified in Section 11.8.4 [Participations].
 
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
 
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

 
- 16 -

--------------------------------------------------------------------------------

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.
 
Permitted Acquisitions shall have the meaning specified in Section  8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].
 
Permitted Investments shall mean:
 
(i)           investments in Cash Equivalents;
 
(ii)          permitted existing investments as set forth on Schedule 1.1(P)(1)
in an amount not greater than the amount thereof on the Closing Date;


(iii)         investments in trade receivables or received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;


(iv)         investments consisting of deposit accounts maintained in the
ordinary course of business;


(v)         investments consisting of non-cash consideration from a sale,
assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries];


(vii)       investments constituting Permitted Acquisitions; and


(viii)      additional investments (valued at cost) not exceeding ten percent
(10%) of Consolidated Tangible Net Worth in the aggregate outstanding at any one
time.
 
Permitted Liens shall mean:
 
(i)           Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
 
(ii)          Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;
 
(iii)         Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 
- 17 -

--------------------------------------------------------------------------------

 

(iv)         Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
 
(v)         Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
(vi)        Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Interest Rate Hedges and
Other Lender Provided Financial Services Obligations);
 
(vii)       Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under Capitalized Leases and operating leases securing obligations of such
Loan Party or Subsidiary to the lessor under such leases;
 
(viii)      Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
 
(ix)         any interest or title of the lessor in the property subject to any
operating lease entered into by any Loan Party;
 
(x)          Purchase Money Security Interests upon Inventory created in the
ordinary course of business encumbering only such Inventory acquired and the
proceeds thereof, and securing only the purchase price thereof, provided, that
the aggregate amount of such Inventory subject to Liens at any time does not
exceed ten percent (10%) of the consolidated Inventory of the Parent and its
Subsidiaries (other than Excluded Subsidiaries) and the Indebtedness secured by
such Inventory is not outstanding more than ninety (90) days;
 
(xi)         other Purchase Money Security Interests upon personal property
other than Inventory;
 
(xii)        Liens assumed by any Loan Party securing Indebtedness assumed in
connection with a Permitted Acquisition;
 
(xiii)       Any extensions, renewals, replacements and modifications of the
foregoing permitted Liens (other than the Liens permitted pursuant to clause
(x)) so long as the principal balance of the Indebtedness secured thereby is not
increased; and

 
- 18 -

--------------------------------------------------------------------------------

 

(xiv)       The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:
 
(1)          Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
 
(2)          Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
 
(3)          Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
 
(4)          Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders].
 
Permitted Refinancing Indebtedness shall mean any replacement, renewal,
refinancing or extension of any Indebtedness that does not increase the
aggregate principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended.
 
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
 
PNC shall mean PNC Bank, National Association, its successors and assigns.
 
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
 
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 
- 19 -

--------------------------------------------------------------------------------

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
 
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to: (i) statutory Liens for taxes not yet due
and payable, (ii) Purchase Money Security Interests or (iii) any interest or
title of any lessor in the property of the Loan Parties subject to any operating
lease entered into by any Loan Party.
 
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
 
Purchase Money Security Interest shall mean Liens upon tangible personal
property (including the interest of a lessor under a Capitalized Lease and Liens
to which any property is subject at the time of a Loan Party's acquisition
thereof) securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property which are created in
the ordinary course of business encumbering only the asset acquired and the
proceeds thereof, and securing only the purchase price thereof.
 
Ratable Share shall mean the proportion that a Lender's Commitment  bears to the
Commitments of all of the Lenders.  If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
 
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 
- 20 -

--------------------------------------------------------------------------------

 

Rentals shall mean as of the last day of any fiscal quarter of Parent, with
respect to the Loan Parties determined on a consolidated basis, the aggregate
amount of rental expense (as determined in accordance with GAAP) under any lease
of real or personal property but does not include any amounts payable under
Capitalized Leases of such Person (including, without limitation, base rent and
overage rent) for the four (4) consecutive fiscal quarters ending on the date of
determination; provided, however, the amount of any step rent for any such
quarter shall be deducted therefrom.
 
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).
 
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
 
Restricted Investments shall mean all of the following with respect to any of
the Excluded Subsidiaries: (i) investments or contributions by any of the Loan
Parties directly or indirectly in or to the capital of or other payments to or
for the benefit of such Excluded Subsidiary, (ii) loans by any of the Loan
Parties directly or indirectly to such Excluded Subsidiary, (iii) guaranties by
any of the Loan Parties directly or indirectly of the obligations of such
Excluded Subsidiary, or (iv) other obligations, contingent or otherwise, of any
of the Loan Parties to or for the benefit of such Excluded Subsidiary.
 
Revolving Credit Availability shall mean at any particular time, the amount by
which (a) the Revolving Credit Commitments at such time exceeds (b) the
Revolving Facility Usage at such time.
 
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
 
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately, all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].
 
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
 
Sale and Leaseback Transactions shall mean any sale or other transfer of
property by any Person with the intent to lease such property as lessee.
 
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 
- 21 -

--------------------------------------------------------------------------------

 

Solvent shall mean, when used with respect to any Person, that at the time of
determination:


(i) the fair value of its assets is equal to or in excess of the total amount of
its liabilities, including, without limitation, contingent liabilities; and


(ii) the present fair saleable value of its assets is equal to or in excess of
the total amount of its probable liabilities on its debts as they become
absolute and matured; and


(iii) it is then able and expects to be able to pay its debts as they mature;
and


(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.


With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.


Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
 
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
 
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
 
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
 
Substantial Portion shall mean, with respect to the property of any Loan Party,
property which represents more than ten percent (10%) of the Consolidated Total
Assets (other than Excluded Subsidiaries) as shown in the financial statements
of Parent delivered pursuant to Section 8.3 [Reporting Requirements] as at the
end of the most recently completed fiscal quarter
 
Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $5,000,000.

 
- 22 -

--------------------------------------------------------------------------------

 

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
 
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
 
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
 
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
 
Transaction Cost means the fees, costs and expenses payable by any Loan Party in
connection with (i) the execution, delivery and performance of the Loan
Documents or (ii) any Permitted Acquisition.
 
UCC shall mean the Uniform Commercial Code in effect from time to time in the
applicable jurisdiction.
 
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
1.2           Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation"; (ii) the words "hereof," "herein," "hereunder,"
"hereto" and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document,  and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 
- 23 -

--------------------------------------------------------------------------------

 

1.3          Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 [Negative
Covenants] shall have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing Statements referred to in Section 6.1.6(i) [Historical
Statements].  In the event of any change after the date hereof in GAAP, and if
such change would affect the computation of any of the financial covenants set
forth in Section 8.2 [Negative Covenants], then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would preserve the original
intent thereof, but would allow compliance therewith to be determined in
accordance with the Borrowers' financial statements at that time, provided that,
until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein.
 
2.           REVOLVING CREDIT AND SWING LOAN FACILITIES
 
2.1          Revolving Credit Commitments.
 
2.1.1      Revolving Credit Loans.  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Lender severally agrees to make Revolving Credit Loans to the Borrowers at any
time or from time to time on or after the date hereof to the Expiration Date;
provided that after giving effect to such Loan (i) the aggregate amount of Loans
from such Lender shall not exceed such Lender's Revolving Credit Commitment
minus such Lender's Ratable Share of the Letter of Credit Obligations and (ii)
the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.
 
2.1.2      Swing Loan Commitment.  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, and in
order to facilitate loans and repayments between Settlement Dates, PNC may, at
its option, cancelable at any time for any reason whatsoever, make swing loans
(the "Swing Loans") to the Borrowers at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $5,000,000 (the "Swing Loan
Commitment"), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments.  Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.2.

 
- 24 -

--------------------------------------------------------------------------------

 

2.2          Nature of Lenders' Obligations with Respect to Revolving Credit
Loans.  Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Requests] in accordance with its Ratable Share.  The aggregate of
each Lender's Revolving Credit Loans outstanding hereunder to the Borrowers at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the Letter of Credit Obligations.  The obligations of each Lender
hereunder are several.  The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Borrowers to any other party
nor shall any other party be liable for the failure of such Lender to perform
its obligations hereunder.  The Lenders shall have no obligation to make
Revolving Credit Loans hereunder on or after the Expiration Date.
 
2.3          [Intentionally Omitted].
 
2.4          Facility Fees.  Accruing from the date hereof until the Expiration
Date, the Borrowers, jointly and severally agree to pay to the Administrative
Agent for the account of each Lender according to its Ratable Share, as
consideration for such Lender's Commitments, a nonrefundable facility fee (the
"Facility Fee") equal to the Applicable Facility Fee Rate (computed on the basis
of a year of 360 days and actual days elapsed) multiplied by the Revolving
Credit Commitments; provided, however, that any Facility Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such Facility Fee shall otherwise
have been due and payable by the Borrowers prior to such time; and provided
further that no Facility Fee shall accrue with respect to the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  Subject to the proviso in the directly preceding sentence, all Facility
Fees shall be payable in arrears on each Payment Date.
 
2.5          Revolving Credit Loan Requests; Swing Loan Requests.
 
2.5.1      Revolving Credit Loan Requests.  Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
11:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans to which the LIBOR Rate
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a "Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Loan Request shall
be irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in integral multiples of $500,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option and not less
than the lesser of $500,000 or the maximum amount available for Borrowing
Tranches under the Base Rate Option.

 
- 25 -

--------------------------------------------------------------------------------

 

2.5.2      Swing Loan Requests. Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request PNC to make
Swing Loans by delivery to PNC not later than 1:00 p.m. on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile or telex (each, a "Swing Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.
 
2.6          Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
 
2.6.1      Making Revolving Credit Loans.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders' Obligations with Respect to Revolving Credit
Loans].  Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Loan or Letter
of Credit], fund such Revolving Credit Loans to the Borrowers in U.S. Dollars
and immediately available funds at the Principal Office prior to 2:00 p.m., on
the applicable Borrowing Date; provided that if any Lender fails to remit such
funds to the Administrative Agent in a timely manner, the Administrative Agent
may elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].
 
2.6.2      Presumptions by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option.  If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender's Loan.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 
- 26 -

--------------------------------------------------------------------------------

 

2.6.3      Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2,
[Swing Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.
 
2.6.4      Repayment of Revolving Credit Loans.  The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
 
2.6.5      Borrowings to Repay Swing Loans.  PNC may, at its option, exercisable
at any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations.  Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision.  PNC
shall provide notice to the Lenders (which may be telephonic or written notice
by letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
 
2.7          Notes.  The Obligation of the Borrowers to repay the aggregate
unpaid principal amount of the Revolving Credit Loans and Swing Loans made to it
by each Lender, together with interest thereon, is joint and several and shall
be evidenced by a revolving credit Note and a swing Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.
 
2.8          Use of Proceeds.  The proceeds of the Loans shall be used to
refinance existing Indebtedness, support working capital needs and for other
general corporate purposes, including acquisitions.

 
- 27 -

--------------------------------------------------------------------------------

 

2.9          Letter of Credit Subfacility.
 
2.9.1      Issuance of Letters of Credit.  On the Closing Date, the outstanding
letters of credit previously issued by any Lender under the Existing Credit
Agreement that are set forth on Schedule 2.9 (the "Existing Letters of Credit")
will automatically, without any action on the part of any Person, be deemed to
be Letters of Credit issued hereunder for the account of the Borrowers for all
purposes of this Agreement and the other Loan Documents.  Any Borrower may at
any time prior to the Expiration Date request the issuance of a standby or trade
letter of credit (each a "Letter of Credit") on behalf of itself or another Loan
Party, or the amendment or extension of an existing Letter of Credit, by
delivering or having such other Loan Party deliver to the Issuing Lender (with a
copy to the Administrative Agent) a completed application and agreement for
letters of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing Lender may specify from time to time by no later than
1:00 p.m. at least two (2) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of
issuance.  Promptly after receipt of any letter of credit application, the
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit application and  if not, such Issuing Lender will provide Administrative
Agent with a copy thereof.  Unless the Issuing Lender has received notice from
any Lender, Administrative Agent or any Loan Party, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9, the Issuing Lender or any of the Issuing
Lender's Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than one (1) year beyond the Expiration Date, provided that any Letter of
Credit scheduled to expire after the Expiration Date is subject to the
requirements in Section 2.9.11 [Cash Collateral Prior to the Expiration Date],
and provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $20,000,000 (the "Letter of Credit Sublimit") or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.  Each request by any Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by such
Borrower that it shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit.  Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver such Borrower and Administrative Agent a true and complete
copy of such Letter of Credit or amendment.
 
Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless such Issuing Lender has entered into satisfactory arrangements
with the Borrowers or such Defaulting Lender to eliminate the Issuing Lender's
risk with respect to such Defaulting Lender (it being understood that the
Issuing Lender would consider the Borrowers providing cash collateral to the
Administrative Agent, for the benefit of the Issuing Lender, to secure the
Defaulting Lender’s Ratable Share of the Letter of Credit a satisfactory
arrangement).
 
2.9.2       Letter of Credit Fees.  The Borrowers shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to one eighth
percent (0.125%) per annum (in each case computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
Letter of Credit Obligations and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit.  The Borrowers shall
also pay to the Issuing Lender for the Issuing Lender's sole account the Issuing
Lender's then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

 
- 28 -

--------------------------------------------------------------------------------

 


2.9.3        Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit (including the Existing Letters of Credit) and each
drawing thereunder in an amount equal to such Lender's Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.
 
2.9.3.1        In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowers and the Administrative Agent thereof.  Provided
that it shall have received such notice, the Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
"Reimbursement Obligation") the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a "Drawing Date") by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender.  In the event the Borrowers fail to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrowers shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements.  Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
2.9.3.2        Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in immediately available funds equal to its Ratable Share of the
amount of the drawing, whereupon the participating Lenders shall (subject to
Section  2.9.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount.  If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender's Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender's obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three (3)
days following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Revolving Credit Base Rate Option on and after the
fourth day following the Drawing Date.  The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section  2.9.3.2.

 
- 29 -

--------------------------------------------------------------------------------

 

2.9.3.3        With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrowers in whole
or in part as contemplated by Section 2.9.3.1, because of the Borrowers' failure
to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in the amount of such drawing.  Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option.  Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.
 
2.9.4        Repayment of Participation Advances.
 
2.9.4.1        Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
 
2.9.4.2        If the Administrative Agent is required at any time to return to
any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by any
Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
 
2.9.5        Documentation. Each Loan Party agrees to be bound by the terms of
the Issuing Lender's application and agreement for letters of credit and the
Issuing Lender's written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party's
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Issuing Lender
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 
- 30 -

--------------------------------------------------------------------------------

 

2.9.6        Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
 
2.9.7        Nature of Participation and Reimbursement Obligations. Each
Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrowers to reimburse the Issuing Lender
upon a draw under a Letter of Credit, shall be joint, several, absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 under all circumstances, including the
following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrowers or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
 
(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];
 
(iii)          any lack of validity or enforceability of any Letter of Credit;
 
(iv)          any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
 
(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;

 
- 31 -

--------------------------------------------------------------------------------

 

(vi)          payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
 
(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)        any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by any Loan Party, unless the
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after the Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
 
(ix)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
 
(x)           any breach of this Agreement or any other Loan Document by any
party thereto;
 
(xi)           the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;
 
(xii)          the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;
 
(xiii)         the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
 
(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.9.8        Indemnity. Each Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender's Affiliates of a proper
demand for payment made under any Letter of Credit, except if  such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

 
- 32 -

--------------------------------------------------------------------------------

 

2.9.9        Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender's gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 
- 33 -

--------------------------------------------------------------------------------

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to any Borrower or any Lender.
 
2.9.10      Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
 
2.9.11      Cash Collateral Prior to the Expiration Date. If any Letter of
Credit is outstanding and such Letter of Credit (as it may have previously been
extended) has an expiration date which is after the Expiration Date, then
Borrowers shall, on or before the date which is seven (7) days prior to the
Expiration Date, (i) provide a clean letter of credit to the Administrative
Agent and the Lenders to support the obligations of the Borrowers to the Lenders
under such Letter of Credit in an amount equal to the face value of such
outstanding Letter of Credit plus the amount of fees that would be due under
such Letter of Credit through the expiry date of such Letter of Credit, and such
letter of credit shall be issued by a financial institution acceptable to the
Administrative Agent, in its sole discretion, and have a long-term debt rating
of AAA or higher by Standard & Poor's or Aaa or higher by Moody's or (ii) Cash
Collateralize each such Letter of Credit in an amount equal to 102.5% of the
face value of such outstanding Letter of Credit plus the amount of fees that
would be due under such Letter of Credit through the expiry date of such Letter
of Credit.  Borrower hereby grants to Administrative Agent a security interest
in all Cash Collateral pledged pursuant to this Section or otherwise under this
Agreement.
 
2.10        Reduction of Revolving Credit Commitment. The Borrowers shall have
the right at any time after the Closing Date upon five (5) days' prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $1,000,000 and whole multiples of $1,000,000, or to
terminate completely the Revolving Credit Commitments, without penalty or
premium except as hereinafter set forth; provided that any such reduction or
termination shall be accompanied by prepayment of the Notes, together with
outstanding Facility Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated.  Any notice
to reduce the Revolving Credit Commitments under this Section 2.10 shall be
irrevocable.

 
- 34 -

--------------------------------------------------------------------------------

 

2.11        Increase in Revolving Credit Commitments.

 
(i)            Increasing Lenders and New Lenders.  The Borrowers may, at any
time prior to the Expiration Date, request that (1) the current Lenders increase
their Revolving Credit Commitments (any current Lender which elects to increase
its Revolving Credit Commitment shall be referred to as an "Increasing Lender")
or (2) one or more new lenders (each a "New Lender") join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:
 
(A)       No Obligation to Increase.  No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
 
(B)        Defaults.  There shall exist no Events of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.
 
(C)        Aggregate Revolving Credit Commitments.  After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $100,000,000.
 
(D)        Minimum Revolving Credit Commitments.  After giving effect to such
increase, the amount of the new Revolving Credit Commitments provided by each of
the New Lenders and each of the Increasing Lenders shall be at least $25,000,000
in the aggregate; and
 
(E)        Resolutions; Opinion.  The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
 
(F)        Notes.  The Borrowers shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender's Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender's Revolving Credit Commitment.
 
(G)        Approval of New Lenders.  Any New Lender shall be subject to the
approval of the Administrative Agent or its successors and assigns.

 
- 35 -

--------------------------------------------------------------------------------

 

(H)       Increasing Lenders.  Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.
 
(I)        New Lenders—Joinder.  Each New Lender shall execute a lender joinder
in substantially the form of Exhibit 2.11 pursuant to which such New Lender
shall join and become a party to this Agreement and the other Loan Documents
with a Revolving Credit Commitment in the amount set forth in such lender
joinder.
 
(ii)          Treatment of Outstanding Loans and Letters of Credit.
 
(A)       Repayment of Outstanding Loans; Borrowing of New Loans.  On the
effective date of such increase, the Borrowers shall repay all Loans then
outstanding, subject to the Borrowers' indemnity obligations under Section 5.10
[Indemnity]; provided that they may borrow new Loans with a Borrowing Date on
such date.  Each of the Lenders shall participate in any new Loans made on or
after such date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Section.
 
(B)        Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans.  On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
 
3.           [Intentionally Omitted]
 
4.           INTEREST RATES
 
4.1          Interest Rate Options. The Borrowers shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by it from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than five (5)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion.  If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender's highest lawful rate, the rate of interest on such Lender's
Loan shall be limited to such Lender's highest lawful rate.

 
- 36 -

--------------------------------------------------------------------------------

 

4.1.1        Revolving Credit Interest Rate Options; Swing Line Interest
Rate. The Borrowers shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:
 
(i)            Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
 
(ii)           Revolving Credit LIBOR Rate Option:  A rate per annum (computed
on the basis of a year of 360 days and actual days elapsed) equal to the LIBOR
Rate plus the Applicable Margin.
 
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
 
4.1.2        [Intentionally Omitted].

 
4.1.3        Rate Quotations. The Borrowers may call the Administrative Agent on
or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
 
4.2          Interest Periods. At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Loan Request.  The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply.  Notwithstanding the preceding sentence, the following provisions
shall apply to any selection of, renewal of, or conversion to a LIBOR Rate
Option:
 
4.2.1        Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under
the LIBOR Rate Option shall be in integral multiples of $500,000 and not less
than $1,000,000; and
 
4.2.2        Renewals.  In the case of the renewal of a LIBOR Rate Option at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 
4.3          Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:

 
- 37 -

--------------------------------------------------------------------------------

 

4.3.1        Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and
the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
 
4.3.2        Other Obligations. Each other Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Revolving Credit Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and
 
4.3.3        Acknowledgment. Each Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrowers
upon demand by Administrative Agent.
 
4.4          LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.
 
4.4.1        Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
 
(i)            adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or
 
(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 
4.4.2        Illegality; Increased Costs; Deposits Not Available. If at any time
any Lender shall have determined that:
 
(i)            the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
 
(ii)           such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or
 
(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market, then the Administrative Agent shall have the rights
specified in Section 4.4.3 [Administrative Agent's and Lender's Rights].

 
- 38 -

--------------------------------------------------------------------------------

 

4.4.3        Administrative Agent's and Lender's Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers. 
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrowers to select,
convert to or renew a LIBOR Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrowers, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrowers have previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans.  If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers' indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
 
4.5          Selection of Interest Rate Options. If the Borrowers fail to select
a new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option commencing upon the last day of the
existing Interest Period.
 
5.           PAYMENTS
 
5.1          Payments. All payments and prepayments to be made in respect of
principal, interest, Facility Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrowers hereunder are joint
and several and shall be payable prior to 1:00 p.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by each Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue.  Such
payments shall be made to the Administrative Agent at the Principal Office for
the account of PNC with respect to the Swing Loans and for the ratable accounts
of the Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 1:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders the Federal Funds Effective Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.  The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an "account stated."

 
- 39 -

--------------------------------------------------------------------------------

 

5.2          Pro Rata Treatment of Lenders. Each borrowing shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option and each payment or prepayment by the
Borrowers with respect to principal, interest, Facility Fees, Letter of Credit
Fees, or other fees (except for the Administrative Agent's Fee and the Issuing
Lender's fronting fee) or amounts due from the Borrowers hereunder to the
Lenders with respect to the Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender or a Delinquent Lender and except as
provided in Section 4.4.3 [Administrative Agent's and Lender's Rights] in the
case of an event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.],
5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be made in proportion
to the applicable Loans outstanding from each Lender and, if no such Loans are
then outstanding, in proportion to the Ratable Share of each Lender. 
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrowers of principal, interest, fees or other amounts from the Borrowers
with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].
 
5.3          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff, counterclaim or banker's lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
 
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
 
(ii)           the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).

 
- 40 -

--------------------------------------------------------------------------------

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, any Lender that fails at any time to comply with the
provisions of this Section 5.3 with respect to purchasing participations from
the other Lenders whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a "Delinquent Lender")
and shall be deemed a Delinquent Lender until such time as each such delinquency
and all of its obligations hereunder are satisfied.  A Delinquent Lender shall
be deemed to have assigned any and all payments due to it from the Borrowers,
whether on account of or relating to outstanding Loans, Letters of Credit,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of any of the Loan Parties.  The
Delinquent Lender hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective Ratable
Share of all outstanding Loans and other unpaid Obligations of any of the Loan
Parties.  A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans and other unpaid Obligations of any of the Loan Parties to
the nondelinquent Lenders, the Lenders’ respective Ratable Share of all
outstanding Loans and unpaid Obligations have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
5.4          Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
5.5          Interest Payment Dates. Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment
Date.  Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period.  Interest on mandatory prepayments of principal under Section 
5.8 [Mandatory Prepayments] shall be due on the date such mandatory prepayment
is due.  Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 
- 41 -

--------------------------------------------------------------------------------

 

5.6          Voluntary Prepayments.
 
5.6.1        Right to Prepay. The Borrowers shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty of any kind (except as provided in Section 5.6.2 [Replacement of a
Lender] below, in Section 5.8 [Increased Costs] and Section 5.10
[Indemnity]).  Whenever the Borrowers desire to prepay any part of the Loans, it
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m. at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:
 
(w)        the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
 
(x)        a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies;
 
(y)        a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans; and
 
(z)        the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for
any Swing Loan or $1,000,000 for any Revolving Credit Loan.
 
All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied (i) first to Revolving
Credit Loans and then to Swing Loans; and (ii) after giving effect to the
allocations in clause (i) above and in the preceding sentence, first to Loans to
which the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies.  Any prepayment hereunder shall be subject to the Borrowers' Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].
 
5.6.2        Replacement of a Lender. In the event any Lender (i) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrowers to pay any
additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 
- 42 -

--------------------------------------------------------------------------------

 

(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
 
(iv)          such assignment does not conflict with applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 
5.7          Mandatory Prepayments.
 
5.7.1        Revolving Facility Usage Exceeds the Revolving Credit
Commitments. If at any time and for any reason the Revolving Facility Usage is
greater than the Revolving Credit Commitments, the Borrowers shall promptly upon
notice thereof from Administrative Agent make a mandatory prepayment of the
Obligations in an amount equal to such excess.  In addition, if Revolving Credit
Availability is at any time less than the amount of contingent Letter of Credit
Obligations outstanding at any time, the Borrowers shall either reduce the
aggregate Revolving Credit Loans outstanding or deposit cash collateral with the
Administrative Agent in either case in an amount equal to the amount by which
such Letter of Credit Obligations exceed such Revolving Credit Availability.
 
5.7.2        Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans subject to a LIBOR Rate Option.  In accordance with Section 5.10
[Indemnity], the Borrowers shall jointly and severally indemnify the Lenders for
any loss or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a LIBOR Rate Option on any day
other than the last day of the applicable Interest Period.

 
- 43 -

--------------------------------------------------------------------------------

 

5.8          Increased Costs.
 
5.8.1        Increased Costs Generally. If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
 
(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
 
(iii)          impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or any Loan
under the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan under the
LIBOR Rate Option (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Lender, the Borrowers will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
5.8.2        Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender's or the Issuing Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Lender's
capital or on the capital of such Lender's or the Issuing Lender's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender's or the
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Lender's policies and
the policies of such Lender's or the Issuing Lender's holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.
 
5.8.3        Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowers shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within thirty (30) days after receipt thereof.

 
- 44 -

--------------------------------------------------------------------------------

 

5.8.4        Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than three (3) months after
(i) the date that such Lender or the Issuing Lender, as the case may be, becomes
aware of the Change in Law giving rise to such increased costs or reductions and
(ii) the actual occurrence of such increased cost or reduction.
 
5.9          Taxes.
 
5.9.1        Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.
 
5.9.2        Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrowers shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.
 
5.9.3        Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent, each Lender and the Issuing
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
 
5.9.4        Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to an Official Body, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 
- 45 -

--------------------------------------------------------------------------------

 

5.9.5        Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrowers are resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations.  Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.  In addition, any Lender,
if requested by the Borrowers or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the
Borrowers are residents for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
(i)            two (2) duly completed valid originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           two (2) duly completed valid originals of  IRS Form W-8ECI,
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a "controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,
 
(iv)          any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers to determine the
withholding or deduction required to be made, or

 
- 46 -

--------------------------------------------------------------------------------

 
 
(v)           to the extent that any Lender is not a Foreign Lender, such Lender
shall submit to the Administrative Agent two (2) originals of an IRS Form  W-9
or any other form prescribed by applicable Law demonstrating that such Lender is
not a Foreign Lender.
 
5.10        Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrowers shall jointly
and severally indemnify each Lender against all liabilities, losses or expenses
(including loss of margin, any loss or expense incurred in liquidating or
employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Lender to fund or maintain Loans subject to
a LIBOR Rate Option) which such Lender sustains or incurs as a consequence of
any,
 
(i)           payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
 
(ii)          attempt by the Borrowers to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or
 
(iii)         default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document
beyond any applicable cure periods, including any failure of the Borrowers to
pay when due (by acceleration or otherwise) any principal, interest, Facility
Fee or any other amount due hereunder.
 
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
 
5.11        Settlement Date Procedures. In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, the Borrowers may
borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as provided
in Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates.  The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a "Required Share").  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day.  These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].  The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrowers to the Administrative Agent
with respect to the Revolving Credit Loans.
 
- 47 -

--------------------------------------------------------------------------------


 
6.           REPRESENTATIONS AND WARRANTIES
 
6.1          Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
 
6.1.1             Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default.  Each Loan Party
and each Subsidiary of each Loan Party (i) is a corporation, partnership or
limited liability company duly organized and validly existing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and is validly existing or in good
standing (as applicable) in each jurisdiction listed on Schedule 6.1.1 and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not constitute a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and (vi)
has good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens.  No Event of Default or Potential Default
exists or is continuing.
 
6.1.2             Subsidiaries and Owners; Investment Companies.  Schedule 6.1.2
states (i) the name of each of the Borrowers' Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the "Subsidiary Equity Interests"), (ii)  the name of each holder of
an equity interest in the Borrowers (except for Parent), and the amount,
percentage and type of such equity interest, and (iii) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in
clause (i) or (ii).  The Borrowers and each Subsidiary of the Borrowers have
good and marketable title to all of the Subsidiary Equity Interests it purports
to own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable.  None of the
Loan Parties or Subsidiaries of any Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of 1940
or under the "control" of an "investment company" as such terms are defined in
the Investment Company Act of 1940 and shall not become such an "investment
company" or under such "control."
 
- 48 -

--------------------------------------------------------------------------------


 
6.1.3             Validity and Binding Effect.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms.
 
6.1.4             No Conflict; Material Agreements; Consents.  Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any material Law, agreement, instrument, order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries (other
than Excluded Subsidiaries) is a party or by which it or any of its Subsidiaries
is bound or to which it is subject, or result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party or any of its Subsidiaries (other than Liens granted
under the Loan Documents and Liens on the assets of Excluded
Subsidiaries).  There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries (other than Excluded
Subsidiaries) is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change.  No material consent, approval, exemption,
order or authorization of, or a registration or filing (other than any
Securities and Exchange Commission filing which will be filed on or after the
Closing Date) with, any Official Body or any other Person is required by any Law
or any agreement in connection with the execution, delivery and carrying out of
this Agreement and the other Loan Documents which have not been obtained on or
before the Closing Date.
 
6.1.5             Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate may reasonably
be expected to result in any Material Adverse Change.  None of the Loan Parties
or any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which may reasonably be expected
to result in any Material Adverse Change.
 
6.1.6             Financial Statements.
 
(i)           Historical Statements.  The Borrowers have delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three (3) fiscal years ended February
28, 2009.  In addition, the Borrowers have delivered to the Administrative Agent
copies of its unaudited consolidated interim financial statements for the fiscal
year to date and as of the end of the fiscal quarter ended November 28, 2009
(all such annual and interim statements being collectively referred to as the
"Statements").  The Statements were compiled from the books and records
maintained by the Borrowers' management, are correct and complete and fairly
represent in all material respects the consolidated financial condition of the
Borrowers and their Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments and lack of footnotes.
 
- 49 -

--------------------------------------------------------------------------------


 
(ii)          Accuracy of Financial Statements.  Neither the Borrowers nor any
Subsidiary of the Borrowers have any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements that
are required by GAAP to be disclosed in such Statements and are not so
disclosed, or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may reasonably be expected to cause a Material
Adverse Change.  Since February 28, 2009, no Material Adverse Change has
occurred.
 
6.1.7             Margin Stock.  None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
 
6.1.8             Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  There is
no fact known to any Loan Party which materially and adversely affects the
business, property, assets, financial condition, results of operations or
prospects of any Loan Party or Subsidiary of any Loan Party which has not been
set forth in this Agreement or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.
 
6.1.9             Taxes.  All federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.
 
- 50 -

--------------------------------------------------------------------------------


 
6.1.10           Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan
Party and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.
 
6.1.11           Liens in the Collateral.  After the occurrence of and during
the continuation of a Collateralization Event, the Liens in the Inventory of the
Loan Parties granted to the Administrative Agent for the benefit of the Lenders
pursuant to the any security agreement, assignment, or other collateral
document, in form and substance reasonably satisfactory to the Administrative
Agent, which the Loan Parties shall enter into pursuant to Section 8.1.11
[Granting of Liens in Collateral] (collectively, the "Collateral Documents"),
will constitute, and will continue to constitute until the earlier of Payment in
Full or the termination of the Collateralization Event, Prior Security
Interests.  All filing fees and other expenses in connection with the perfection
of such Liens will be paid by the Borrowers.
 
6.1.12           Insurance.  The properties of each Loan Party and each of its
Subsidiaries (other than Excluded Subsidiaries) are insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party and Subsidiary
(other than Excluded Subsidiaries) in accordance with prudent business practice
in the industry of such Loan Parties and Subsidiaries (other than Excluded
Subsidiaries).
 
6.1.13           ERISA Compliance. (i)  Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
 
(ii)           No ERISA Event has occurred or is reasonably expected to occur;
(a) no Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan's assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
 
- 51 -

--------------------------------------------------------------------------------


 
6.1.14           Environmental Matters.  Each Loan Party is and, to the
knowledge of each respective Loan Party and each of its Subsidiaries (other than
Excluded Subsidiaries) is and has been in compliance in all material respects
with applicable Environmental Laws except as disclosed on Schedule 6.1.14;
provided that such matters so disclosed could not in the aggregate result in a
Material Adverse Change.
 
6.1.15           Employment Matters.  Each of the Loan Parties is in compliance
with all employment agreements, employment contracts, collective bargaining
agreements and other agreements among any Loan Party and its employees
(collectively, "Labor Contracts") and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and retraining
notices, immigration controls and worker and unemployment compensation, where
the failure to comply would constitute a Material Adverse Change.  There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties which
in any case would constitute a Material Adverse Change.
 
6.1.16           Use of Proceeds.  The proceeds of all Loans will be utilized in
accordance with Section 2.8 [Use of Proceeds] of this Agreement.
 
6.1.17           Material Adverse Change.  At no time during the period from
February 28, 2009 through the date of this Agreement has there been a change in
the financial or other condition, business or affairs of the Loan Parties taken
as a whole, or their properties and assets considered as an entirety, except
for changes none of which, individually or in the aggregate, has had or could
reasonably be expected to constitute a Material Adverse Change.
 
6.1.18           Senior Debt Status.  During a Collateralization Event the
Obligations shall be senior to all Indebtedness, other than Indebtedness secured
by Permitted Liens.  At all other times the Obligations shall be pari passu to
all Indebtedness, other than Indebtedness secured by Permitted Liens.
 
6.1.19           Assets and Properties.  Each Loan Party has good and marketable
title to all of its material assets and properties (tangible and intangible,
real or personal) owned by it or a valid leasehold interest in all of its
material leased assets (except insofar as marketability may be limited by any
laws or regulations of any Official Body affecting such assets), and all such
assets and property are free and clear of all Liens, except Permitted Liens and
except for such assets as have been disposed of in a transaction not prohibited
hereby.
 
6.1.20           Compliance with Laws.  The Loan Parties are each in compliance
with all Laws applicable to them and their respective businesses, in each case
except to the extent where the failure to so comply could not reasonably be
expected to have a Material Adverse Change.
 
6.1.21           Solvency.  Each Borrower is Solvent.  After giving effect to
the transactions contemplated by the Loan Documents, including all Indebtedness
incurred thereby and the payment of all fees related thereto, each Borrower will
be Solvent, determined as of the Closing Date.
 
- 52 -

--------------------------------------------------------------------------------


 
6.1.22           Anti-Terrorism Laws.  None of the Loan Parties are (i) a Person
with whom any Lender is restricted from doing business under Executive Order No.
13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved in
making or receiving any contribution of funds, goods or services to or for the
benefit of such a Person or in any transaction that evades or avoids, or has the
purpose of evading or avoiding, the prohibitions set forth in any Anti-Terrorism
Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
 
6.2          Updates to Schedules.  Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same; provided, however, that no
Schedule shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedule (other than changes to Schedules 6.1.1 or 6.1.2 which
result solely from actions of the Loan Parties permitted hereunder, which
revised schedules shall be deemed to be accepted by all Lenders).
 
7.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
 
7.1          First Loans and Letters of Credit.
 
7.1.1             Deliveries.  On the Closing Date, the Administrative Agent
shall have received each of the following in form and substance satisfactory to
the Administrative Agent:
 
(i)           A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that the Loan Parties are in compliance
with each of their representations, warranties, covenants and conditions
hereunder and no Event of Default or Potential Default exists and no Material
Adverse Change has occurred since the date of the last audited financial
statements of the Borrowers delivered to the Administrative Agent;
 
(ii)          A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary of each of the Loan Parties, certifying as appropriate
as to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
 
- 53 -

--------------------------------------------------------------------------------


 
(iii)         This Agreement and each of the other Loan Documents signed by an
Authorized Officer;
 
(iv)         A written opinion of counsel for the Loan Parties, dated the
Closing Date and as to the matters set forth in Schedule 7.1.1;
 
(v)          Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, with additional insured special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured;
 
(vi)         A duly completed closing date compliance certificate, in form and
substance satisfactory to the Administrative Agent, dated as of the last day of
the fiscal quarter of Borrowers most recently ended prior to the Closing Date,
signed by an Authorized Officer of Borrowers;
 
(vii)        All material consents required to effectuate the transactions
contemplated hereby;
 
(viii)       Evidence that the Existing Credit Agreement has been terminated or
will be terminated concurrently with the execution of the Credit Agreement, and
all outstanding obligations and commitments thereunder have been paid and all
Liens securing such obligations have been released;
 
(ix)          A Lien search in acceptable scope and with acceptable results; and
 
(x)          Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
 
7.1.2             Payment of Fees.  The Borrowers shall have paid all fees
payable on or before the Closing Date.
 
7.2          Each Loan or Letter of Credit.  At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit:  the representations, warranties and
covenants of the Loan Parties shall then be true and no Event of Default or
Potential Default shall have occurred and be continuing; the making of the Loans
or issuance, extension or increase of such Letter of Credit shall not contravene
any Law applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Lenders; and the Borrowers shall have delivered to the Administrative Agent
a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be.
 
8.           COVENANTS
 
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
 
- 54 -

--------------------------------------------------------------------------------


 
8.1          Affirmative Covenants.
 
8.1.1             Preservation of Existence, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries (other than Excluded Subsidiaries) to,
maintain its legal existence as a corporation, limited partnership or limited
liability company and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].
 
8.1.2             Payment of Liabilities, Including Taxes, Etc.  Each Loan Party
shall, and shall cause each of its Subsidiaries (other than Excluded
Subsidiaries) to, duly pay and discharge all liabilities to which it is subject
or which are asserted against it, promptly as and when the same shall become due
and payable, including all taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
 
8.1.3             Maintenance of Insurance.  Each Loan Party shall, and shall
cause each of its Subsidiaries (other than Excluded Subsidiaries) to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent.  The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1.3 relating to property and related insurance policies.
 
8.1.4             Maintenance of Properties and Leases.  Each Loan Party shall,
and shall cause each of its Subsidiaries (other than Excluded Subsidiaries) to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and from time to time, such Loan Party will make or cause to be made all
appropriate repairs, renewals or replacements thereof; provided, however, that
nothing in this Section shall prevent a Loan Party from discontinuing the
operation or maintenance of any of such property if such discontinuance is, in
the judgment of such Loan Party, desirable in the conduct of its business or the
business of any Subsidiary.
 
8.1.5             Visitation Rights.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any of the officers or authorized employees
or representatives of each Lender to visit and inspect any of its properties and
to examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Lenders may reasonably request, provided that each
Lender shall provide the Borrowers with reasonable notice prior to any visit or
inspection; and provided further, that each Lender shall be limited to two
inspections in any twelve (12) month period prior to the occurrence of an Event
of Default.
 
- 55 -

--------------------------------------------------------------------------------


 
8.1.6             Keeping of Records and Books of Account.  The Borrowers shall,
and shall cause each Subsidiary of the Borrowers to, maintain and keep proper
books of record and account which enable the Borrowers and their Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over any Borrower or
any Subsidiary of any Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
 
8.1.7             Compliance with Laws; Use of Proceeds.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change.  The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds]
and as permitted by applicable Law.
 
8.1.8             Further Assurances.  Upon the occurrence of and during the
continuation of a Collateralization Event, each Loan Party shall, from time to
time, at its expense, faithfully preserve and protect the Administrative Agent's
Lien on and Prior Security Interest in the Collateral of the Loan Parties
whether now owned or hereafter acquired as a continuing first priority perfected
Lien, subject only to Permitted Liens, and shall do such other acts and things
as the Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.
 
8.1.9             Anti-Terrorism Laws.  None of the Loan Parties is or shall be
(i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law.  The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.
 
8.1.10           ERISA Compliance.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, establish, maintain and operate all Plans to comply in
all material respects with the provisions of ERISA, and the governing documents
for the respective Plans, except where such failure to establish, maintain or
operate such Plans could not reasonably be expected to result in a Material
Adverse Change.
 
- 56 -

--------------------------------------------------------------------------------


 
8.1.11           Granting of Liens in Collateral.  Effective upon the occurrence
of and during the continuation of a Collateralization Event, in order to secure
prompt payment and performance of the Obligations, each Loan Party shall be
deemed to have granted to Administrative Agent on behalf of the Lenders a valid
springing Prior Security Interest security in the Collateral owned by it,
whether then owned or existing or thereafter acquired or arising and regardless
of where located, subject only to Permitted Liens, which Prior Security Interest
shall secure the Obligations of the Loan Parties hereunder. Upon the occurrence
of and during the continuation of a Collateralization Event, each Loan Party
shall obtain such third-party consents and lien waivers as the Administrative
Agent may reasonably require.  This security interest in the Collateral shall
attach to all Collateral, without further action on the part of the
Administrative Agent, any Borrower or any Guarantor, only upon the occurrence of
a Collateralization Event.  Upon the occurrence of and during the continuation
of a Collateralization Event, each Loan Party hereby authorizes the
Administrative Agent to file any and all UCC-1 financing statements that it
deems necessary or appropriate to secure its Lien in the Collateral.
 
8.2          Negative Covenants.
 
8.2.1             Indebtedness.  Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries (other than Excluded Subsidiaries) to, at any
time create, incur, assume or suffer to exist any Indebtedness, except:
 
(i)           Indebtedness under the Loan Documents;
 
(ii)          Existing Indebtedness as set forth on Schedule 8.2.1 (including
any extensions or renewals thereof); provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
 
(iii)         Capitalized and operating leases;
 
(iv)         Indebtedness secured by secured by a Lien permitted under 8.2.2
[Liens];
 
(v)          Indebtedness to the extent permitted by Section 8.2.4 [Loans and
Investments];
 
(vi)         Indebtedness of any Subsidiary of a Loan Party that is not a Loan
Party to any other Subsidiary of a Loan Party that is not a Loan Party;
 
(vii)        Any Permitted Refinancing Indebtedness;
 
(viii)       Indebtedness of a Loan Party to another Loan Party which is
subordinated under this Agreement;
 
(ix)         Indebtedness in respect of Hedging Obligations permitted under
Section 8.2.14 [Hedging Obligations];
 
(x)           Indebtedness of Parent and its Subsidiaries (other than Excluded
Subsidiaries) not exceeding in the aggregate ten percent (10%) of the Parent's
Consolidated Total Assets (other than Excluded Subsidiaries) outstanding at any
time; and
 
- 57 -

--------------------------------------------------------------------------------


 
(xi)         Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest
Rate Hedge approved by the Administrative Agent or (iii) Indebtedness under any
Other Lender Provided Financial Services Product.
 
8.2.2             Liens.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries (other than Excluded Subsidiaries) to, at any
time create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.
 
8.2.3             Guaranties.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries (other than Excluded Subsidiaries) to, at any
time, directly or indirectly, become or be liable in respect of any Guaranty, or
assume, guarantee, become surety for, endorse or otherwise agree, become or
remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.
 
8.2.4             Loans and Investments.  Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries (other than Excluded Subsidiaries)
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:
 
(i)           trade credit extended on usual and customary terms in the ordinary
course of business;
 
(ii)          advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
 
(iii)         Permitted Investments;
 
(iv)         Restricted Investments in Excluded Subsidiaries; provided that the
Restricted Investments shall not at any time (a) exceed, in the aggregate, ten
percent (10%) of the Parent's Consolidated Total Assets, (b) be made unless,
immediately after such Restricted Investment is made, the Loan Parties are in
pro-forma compliance with the financial covenants in Sections 8.2.18 [Maximum
Leverage Ratio] and 8.2.19 [Minimum Consolidated Tangible Net Worth]; (iii) be
made when a Potential Default or Event of Default is then in existence and (iv)
be made in amount involving more than $25,000,000 unless a certificate from one
of the Authorized Officers of Parent has been provided to the Administrative
Agent, demonstrating to the satisfaction of the Administrative Agent compliance
with the requirements of this subparagraph; and
 
(v)          loans, advances and investments in other Loan Parties.
 
- 58 -

--------------------------------------------------------------------------------


 
8.2.5             Dividends and Related Distributions.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries (other than Excluded
Subsidiaries) to, make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests, except (i) dividends or other
distributions payable to another Loan Party, (ii) dividends payable solely in
such Borrower's Capital Stock (other than disqualified stock) or in options,
warrants or other rights to purchase such Capital Stock and (iii) dividends or
other distributions payable to shareholders of the Parent so long as the Loan
Parties are, prior to and after giving effect to any such proposed dividend or
distribution, (a) in pro-forma compliance with the financial covenants in
Sections 8.2.18 [Maximum Leverage Ratio] and 8.2.19 [Minimum Consolidated
Tangible Net Worth], and (b) at the time of any such dividend or distribution,
no Event of Default or Potential Default shall exist or shall result after
giving effect thereto.
 
8.2.6             Liquidations, Mergers, Consolidations, Acquisitions.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries (other
than Excluded Subsidiaries) to, dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of the assets or capital stock of any other
Person; except
 
(i)           transactions permitted under Section 8.2.7 [Disposition of Assets
or Subsidiaries];
 
(ii)          that a Borrower may merge or consolidate with or into another
Borrower or another Loan Party may merge or consolidate with or into another
Loan Party;
 
(iii)         any Subsidiary of a Loan Party may merge with and into a Borrower
and any Subsidiary of a Loan Party that is not a Borrower may merge with and
into a Loan Party;
 
(iv)         any Subsidiary of a Borrower that is not a Loan Party may be
liquidated, wound-up or dissolved; provided that Paiva, LLC, The Finish Line MA,
Inc. and Spike's Holding, LLC may be liquidated, wound-up or dissolved at any
time so long as any and all assets of such entities are transferred to another
Loan Party prior to, or as a result of, the dissolution;
 
(v)          that any merger or consolidation effected to cause the
reincorporation of a Subsidiary of a Loan Party in the State of Indiana shall be
permitted; and
 
(vi)         any Loan Party may acquire, whether by purchase or by merger,
(A) all of the ownership interests of another Person or (B) substantially all of
the assets of another Person or of a business or division of another Person
(each an "Permitted Acquisition"), provided that each of the following
requirements is met:
 
(A)           no Event of Default or Potential Default shall have occurred and
be continuing or would result from such Permitted Acquisition or the incurrence
of any Indebtedness in connection therewith;
 
(B)           the businesses being acquired shall be substantially similar to
the businesses or activities engaged in by the Borrowers on the Closing Date or
any businesses or activities which are substantially similar, related or
incidental thereto;
 
- 59 -

--------------------------------------------------------------------------------


 
(C)           prior to and after giving effect to such Permitted Acquisition and
the incurrence or assumption of any Indebtedness permitted by Section 8.2.1
[Indebtedness] in connection therewith, on a pro forma basis using historical
financial statements obtained from the seller (with EBITDAR adjusted solely to
reflect transaction expenses arising from or in connection with the applicable
Permitted Acquisition), broken down by fiscal quarter in the Parent's reasonable
judgment, as if the Permitted Acquisition and such incurrence or assumption of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Parent's most recently completed fiscal quarter, the Parent
would have been in compliance with the financial covenants in Sections 8.2.18
[Maximum Leverage Ratio] and 8.2.19 [Minimum Consolidated Tangible Net Worth],
and would not otherwise be in default; and
 
(D)           prior to each such Permitted Acquisition with a purchase price
(excluding assumed liabilities but not indebtedness for borrowed money) in
excess of $50,000,000, the Borrowers shall deliver to the Administrative Agent
and the Lenders a certificate from one of the Authorized Officers of Parent,
demonstrating to the satisfaction of the Administrative Agent compliance with
the requirements of subparagraph (C) above.
 
8.2.7             Dispositions of Assets or Subsidiaries.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries (other than
Excluded Subsidiaries) to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except:
 
(i)           transactions involving the sale of inventory and discounts of
accounts receivable in each case in the ordinary course of business;
 
(ii)          any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party's or such Subsidiary's business;
 
(iii)         any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party, or by any Loan Party to
another Loan Party;
 
(iv)         leases, sales or other dispositions of its property (exclusive of
Sale and Leaseback Transactions) that, together with all other property of
Parent and its Subsidiaries (other than Excluded Subsidiaries) previously
leased, sold or disposed of (other than Inventory in the ordinary course of
business) as permitted by this Section during the twelve-month period ending
with the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the property of Parent and its Subsidiaries
(other than Excluded Subsidiaries) ;
 
(v)          leases, sales or other dispositions of its property (exclusive of
Sale and Leaseback Transactions) that exceed the limitation set forth in
subsection (iv) above; provided, that (i) there then exists no Event of Default
or Potential Default and Parent provides the Administrative Agent a satisfactory
pro forma Compliance Certificate showing compliance with all financial
covenants, and (ii) the aggregate Revolving Credit Commitments are reduced by
the excess of the Net Cash Proceeds received in connection with such disposition
over the limitation in subsection (iv) above;
 
- 60 -

--------------------------------------------------------------------------------


 
(vi)         Sale and Leaseback Transactions as permitted by Section 8.2.15
[Sale and Leaseback Transactions]; or
 
(vii)        any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vi) above, which is
approved by the Required Lenders.
 
8.2.8             Affiliate Transactions.  Neither the Loan Parties nor any of
their Subsidiaries (other than Excluded Subsidiaries) shall directly or
indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any of the Loan Parties which is
not the Parent or a Subsidiary of Parent, on terms that are less favorable to
any Loan Party or any of its Subsidiaries (other than Excluded Subsidiaries), as
applicable, than those that might reasonably be obtained in an arm's length
transaction at the time from Persons who are not Affiliates, except (i) as
otherwise permitted by this Agreement, including without limitation in Sections
8.2.1 [Indebtedness], 8.2.3 [Guaranties], 8.2.4 [Loans and Investments], 8.2.5
[Dividends and Related Distributions], 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries]
and 8.2.15 [Sale and Leaseback Transaction]; (ii) for reasonable fees and
compensation paid to (including issuances and grant of securities and stock
options, employment agreements and stock option and ownership plans for the
benefit of), and indemnity provided on behalf of, officers, directors, employees
or consultants of Parent or any Subsidiary of Parent as determined in good faith
by Parent's Board of Directors or senior management; (iii) for any agreement as
in effect as of the Closing Date or any amendment thereto or any transaction
contemplated thereby (including pursuant to any amendment thereto or any
replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Lenders, taken as a whole, as
determined in good faith by Parent's Board of Directors, in any material respect
than the original agreement as in effect on the Closing Date); (iv) for loans or
advances to employees and officers of Parent and its Subsidiaries in the
ordinary course of business; and (v) for any transaction between or among two or
more Loan Parties.
 
8.2.9             Subsidiaries, Partnerships and Joint Ventures.  Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries (other than
Excluded Subsidiaries) to own or create directly or indirectly any Subsidiaries
other than (i) any Subsidiary which has joined this Agreement as a Borrower or a
Guarantor on the Closing Date; (ii) any domestic Subsidiary formed after the
Closing Date which joins this Agreement as a Guarantor by delivering to the
Administrative Agent (A) a signed Guarantor Joinder; (B) documents in the forms
described in Section 7.1 [First Loans] modified as appropriate; and upon the
occurrence of and during the continuation of a Collateralization Event,
(C) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in the Collateral held by
such Subsidiary, (iii) any Excluded Subsidiary; and (iv) any foreign Subsidiary
(other than an Excluded Subsidiary) which has executed documents necessary to
grant and perfect Prior Security Interests to the Administrative Agent for the
benefit of the Lenders in up to 65% of the equity interests of such
Subsidiary.  Each of the Loan Parties shall not become or agree to become a
party to a Joint Venture.
 
- 61 -

--------------------------------------------------------------------------------


 
8.2.10           Continuation of or Change in Business.  Neither the Loan
Parties nor any of their Subsidiaries (other than Excluded Subsidiaries) shall
engage in any business other than the businesses engaged in by the Loan Parties
on the Closing Date and any business or activities which are substantially
similar, related or incidental thereto.
 
8.2.11           Issuance of Stock.  The Parent shall not permit any other Loan
Party to issue any additional shares of such Loan Party's capital stock or any
options, warrants or other rights in respect thereof to any Person other than to
the Parent or to any other Loan Party.
 
8.2.12           Changes in Organizational Documents.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries (other than Excluded
Subsidiaries) to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least ten (10) calendar days' prior written notice to the
Administrative Agent and the Lenders and, in the event such change would be
adverse to the Lenders as determined by the Administrative Agent in its
reasonable discretion, obtaining the prior written consent of the Required
Lenders.
 
8.2.13           Negative Pledges.  Each of the Loan Parties covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries (other
than Excluded Subsidiaries) to, enter into any contract, document or agreement
with any Person which, in any manner, whether directly or contingently,
prohibits, restricts or limits the right of any of the Loan Parties from
granting any Liens in the Collateral to the Administrative Agent or the Lenders.
 
8.2.14           Hedging Obligations.  The Loan Parties shall not and shall not
permit any of their Subsidiaries (other than Excluded Subsidiaries) to enter
into any interest rate, commodity or foreign currency exchange, swap, collar,
cap or similar agreements evidencing Hedging Obligations, other than interest
rate, foreign currency or commodity exchange, swap, collar, cap or similar
agreements entered into by a Borrower in the ordinary course of its business and
not for speculative purposes (the documents and instruments governing such
Hedging Obligations, the "Hedging Agreements").
 
8.2.15           Sale and Leaseback Transaction.  Parent will not, nor will it
permit any  Subsidiary to, enter into any Sale and Leaseback Transaction which,
when combined with all other Sale and Leaseback Transactions entered into by
Parent and its Subsidiaries (other than Excluded Subsidiaries) at any one time,
would result in the aggregate sale proceeds to exceed a Substantial Portion.
 
8.2.16           Prepayment of Subordinated Debt.  The Loan Parties will not,
and shall not permit any of their Subsidiaries (other than Excluded
Subsidiaries) to, voluntarily prepay any Indebtedness that is subordinated in
right of payment to the Obligations except in accordance with the subordination
provisions governing such Indebtedness or pursuant to any refinancing or
replacement of such Indebtedness permitted hereby.
 
- 62 -

--------------------------------------------------------------------------------


 
8.2.17           Subsidiary Covenants.  The Loan Parties will not, and will not
permit any of their Subsidiaries (other than Excluded Subsidiaries) to, create
or otherwise cause to become effective any consensual encumbrance or restriction
of any kind on the ability of any Subsidiary to pay dividends or make any other
distribution on its stock, pay any Indebtedness or other Obligation owed to a
Loan Party or any other Subsidiary or make loans or advances or other
investments in any Loan Party or any other Subsidiary except for any
encumbrances or restrictions existing under or by reason of: (1) applicable Law;
(2) this Agreement or the other Loan Documents; (3) customary net worth
provisions of any lease, license or other contract; (4) any agreement or other
instrument of a Person acquired by Parent or a Subsidiary in a Permitted
Acquisition and that was in existence at the time of such Permitted Acquisition,
but not created in contemplation thereof, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the property or assets of the Person so acquired; (5)
agreements existing on the Closing Date to the extent and in the manner such
agreements are in effect on the Closing Date; (6) customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the assets or Capital
Stock of such Subsidiary; (7) customary provisions in joint venture agreements
and other similar agreements relating solely to the securities, assets and
revenues of such joint venture or other business venture; or (8) an agreement
governing Indebtedness incurred to refinance or replace the Indebtedness issued,
assume or incurred pursuant to an agreement referred to in clause (2), (4) or
(6) above; provided, however, that the provisions relating to such encumbrance
or restriction contained in any such Indebtedness are not, in the aggregate,
materially less favorable, taken as a whole, to Parent as determined by the
Board of Directors of Parent in its reasonable and good faith judgment than the
provisions relating to such encumbrance or restriction contained in agreements
referred to in such clause (2), (4) or (6).
 
8.2.18           Maximum Leverage Ratio.  The Loan Parties shall not, as of the
end of each fiscal quarter after the Closing Date and as of the date of any
Permitted Acquisition pursuant to Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], and prior to Payment in Full, permit the Leverage
Ratio to exceed 3.75 to 1.00.
 
8.2.19           Minimum Consolidated Tangible Net Worth.  The Borrowers shall
not at any time permit the Parent's Consolidated Tangible Net Worth at any time
to be less than the sum of (a) $342,151,960, plus (b) fifty percent (50%) of
cumulative Net Income for each fiscal quarter ending on and after the Closing
Date and prior to Payment in Full, with no deduction for losses, minus (c) an
amount equal to up to $10,000,000 per fiscal year for repurchases of the
Parent's Capital Stock; provided that any unused amount at the end of such
fiscal year of such $10,000,000 limit may be carried forward and used in
subsequent fiscal years.
 
8.3          Reporting Requirements.  The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders.
 
8.3.1             Quarterly Financial Statements.  As soon as available and in
any event within forty-five (45) calendar days after the end of each of the
first three fiscal quarters in each fiscal year of Parent, a form 10-Q filed by
Parent with Securities and Exchange Commission for such fiscal quarter and the
financial statements of Parent and its Subsidiaries, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income for the fiscal quarter then ended and the
fiscal year through that date and cash flows for the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President, Chief Accounting
Officer, Chief Financial Officer or Deputy Chief Financial Officer of the
Borrowers as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year except for the
omission of full footnotes which may be required under GAAP, subject to normal
year end adjustments.
 
- 63 -

--------------------------------------------------------------------------------


 
8.3.2             Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the
Borrowers, a form 10-k filed by Parent with Securities and Exchange Commission
for such fiscal year and financial statements of the Borrowers consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Administrative
Agent together with any management letters of such accountants addressed to any
Borrower.  The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would reasonably be expected to materially
impair the prospect of payment or performance of any covenant, agreement or duty
of any Loan Party under any of the Loan Documents.  The Loan Parties shall
deliver with such financial statements and certification by their accountants a
letter of such accountants to the Administrative Agent and the Lenders
substantially to the effect that, based upon their ordinary and customary
examination of the affairs of the Borrowers, performed in connection with the
preparation of such consolidated financial statements, and in accordance with
GAAP, they are not aware of the existence of any condition or event which
constitutes an Event of Default or Potential Default or, if they are aware of
such condition or event, stating the nature thereof.
 
8.3.3             Certificate of the Borrowers.  Concurrently with the financial
statements of the Borrowers furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a "Compliance Certificate")
of the Borrowers signed by the Chief Executive Officer, President, Chief
Accounting Officer, Chief Financial Officer or Deputy Chief Financial Officer of
the Borrowers, in the form of Exhibit 8.3.3.
 
8.3.4             Net Cash Reporting Event.  In the event that the Net Cash is
less than $50,000,000 but greater than or equal to $25,000,000 as of the last
day of any fiscal quarter (a "Net Cash Reporting Event") the Borrowers shall
issue written reports immediately to the Administrative Agent on a daily basis
detailing the Net Cash amount for the previous Business Day and shall deliver to
the Administrative Agent such daily reports through the last day of such fiscal
quarter.

 
- 64 -

--------------------------------------------------------------------------------

 
8.3.5           Notices. Subject to applicable Law (including securities Laws
preventing the disclosure of non-public information), the Loan Parties shall
provide the following notices to Administrative Agent (on behalf of the
Lenders):
 
8.3.5.1       Default.  Promptly after any officer of any Loan Party has learned
of the occurrence of an Event of Default or Potential Default, a certificate
signed by an Authorized Officer setting forth the details of such Event of
Default or Potential Default and the action which such Loan Party proposes to
take with respect thereto.
 
8.3.5.2       Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims which if adversely
determined would constitute a Material Adverse Change.
 
8.3.5.3       Organizational Documents.  In accordance with  Section 8.2.12
[Changes in Organizational Documents], any amendment to the organizational
documents of any Loan Party.
 
8.3.5.4       Other Indebtedness.  Deliver to the Administrative Agent a copy of
any written notice of default or event of default received by any Borrower from
the holders of funded Indebtedness in excess of $10,000,000 but not including
intercompany Indebtedness.
 
8.3.5.5       Erroneous Financial Information.  As soon as commercially
reasonable in the event that the Borrowers or their accountants conclude or
advise that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance.
 
8.3.5.6       Environmental Notice.  As soon as possible and in any event within
ten (10) days after receipt by any Borrower, a copy of (i) any notice or claim
to the effect that the Borrowers or any of their Subsidiaries have violated any
Environmental Laws, and (ii) any notice alleging any violation of any
Environmental Laws by the Borrowers or any of their Subsidiaries if, in either
case, such notice or claim could, singly or in the aggregate, reasonably be
expect to have a Material Adverse Change.
 
8.3.5.7       ERISA Event.  Immediately upon the occurrence of any ERISA Event.
 
8.3.5.8       Labor Matters.  Notify the Agent and the Lenders in writing,
promptly upon any Borrower's learning thereof, of (i) any material labor dispute
to which such Borrower or any of its Subsidiaries may become a party, including,
without limitation, any strikes, lockouts or other disputes relating to such
Persons' plants and other facilities and (ii) any material Worker Adjustment and
Retraining Notification Act liability incurred with respect to the closing of
any plant or other facility of any Borrower or any of its Subsidiaries, to the
extent any of the foregoing could reasonably be expected to result in a Material
Adverse Change.

 
- 65 -

--------------------------------------------------------------------------------

 

8.3.5.9       Other Reports. Promptly upon their becoming available to any
Borrower:
 
(i)            Annual Budget.  The annual budget and any forecasts or
projections of the Borrowers, to be supplied not later than thirty (30) days
after the commencement of the fiscal year to which any of the foregoing may be
applicable,
 
(ii)           Management Letters.  Any reports including management letters
submitted to any Borrower by independent accountants in connection with any
annual, interim or special audit,
 
(iii)           Other Information.  Such other reports and information as any of
the Lenders may from time to time reasonably request.
 
9.           DEFAULT
 
9.1           Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):
 
9.1.1        Payments Under Loan Documents.  The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation, or shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents within five (5) Business Days of the date on
which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;
 
9.1.2        Breach of Warranty.  Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
 
9.1.3        Breach of Negative Covenants, Net Cash Reporting Event, Visitation
Rights or Granting of Liens in Collateral.  Any of the Loan Parties shall
default in the observance or performance of any covenant contained in (i)
Section 8.1.11 [Granting of Liens in Collateral], Section 8.3.4 [Net Cash
Reporting Event] or Section 8.2 [Negative Covenants], or (ii) upon the
occurrence of and during the continuation of a Collateralization Event
Section 8.1.5 [Visitation Rights];
 
9.1.4        Breach of Other Covenants.  Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) calendar days;

 
- 66 -

--------------------------------------------------------------------------------

 

9.1.5        Defaults in Other Agreements or Indebtedness.  A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $15,000,000 in the aggregate;
 
9.1.6        Final Judgments or Orders.  Any final judgments or orders for the
payment of money in excess of $15,000,000 in the aggregate (other than a money
judgment covered by insurance) shall be entered against any Loan Party by a
court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of sixty (60) days from
the date of entry;
 
9.1.7        Loan Document Unenforceable.  Any of the Loan Documents shall cease
to be legal, valid and binding agreements enforceable against the party
executing the same or such party's successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
 
9.1.8        Uninsured Losses; Proceedings Against Assets.  There shall occur
any material uninsured damage to or loss, theft or destruction of the Collateral
or other assets of any Borrower in excess of $15,000,000 or any such property or
any other of the Loan Parties' or any of their Subsidiaries' (other than
Excluded Subsidiaries) assets are attached, seized, levied upon or subjected to
a writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;
 
9.1.9        Events Relating to Plans and Benefit Arrangements.  (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of any Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of $15,000,000, or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $15,000,000;
 
9.1.10      Change of Control.   A Change of Control shall occur.
 
9.1.11      Material Adverse Change.  A Material Adverse Change shall occur.
 
9.1.12      Relief Proceedings.  (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party (other than an
Excluded Subsidiary) and such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party (other than an
Excluded Subsidiary)  institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party ceases to be solvent or admits in
writing its inability to pay its debts as they mature.

 
- 67 -

--------------------------------------------------------------------------------

 

9.2           Consequences of Event of Default.
 
9.2.1        Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 through 9.1.11 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grant
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
 
9.2.2        Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event
of Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
 
9.2.3        Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness.  The rights of each Lender, the Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have.  Each Lender and the Issuing Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

 
- 68 -

--------------------------------------------------------------------------------

 

9.2.4        Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
 
(i)            first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
 
(ii)           second, to the repayment of all Obligations then due and unpaid
of the Loan Parties to the Lenders or their Affiliates incurred under this
Agreement or any of the other Loan Documents or agreements evidencing any Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Services
Obligations, whether of principal, interest, fees, expenses or otherwise and to
Cash Collateralize the Letter of Credit Obligations, in such manner as the
Administrative Agent may determine in its discretion; and
 
(iii)           the balance, if any, as required by Law.
 
10.           THE ADMINISTRATIVE AGENT
 
10.1        Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
 
10.2         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 
- 69 -

--------------------------------------------------------------------------------

 

10.3         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 

 
- 70 -

--------------------------------------------------------------------------------

 

10.4        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
10.5        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
10.6        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrowers (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Borrowers and such successor.  After the retiring Administrative Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 
- 71 -

--------------------------------------------------------------------------------

 

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
 
10.7        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.8        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the other Lenders listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
 
10.9        Administrative Agent's Fee.  The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the "Administrative Agent's Fee")
under the terms of a letter (the "Administrative Agent's Letter") between the
Borrowers and Administrative Agent, as amended from time to time.
 
10.10      Authorization to Release Collateral and Guarantors.  The Lenders and
Issuing Lenders authorize the Administrative Agent to release any Collateral
disposed of in a sale or other disposition or transfer permitted under Section
8.2.5 [Dividends and Related Distributions], Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

 
- 72 -

--------------------------------------------------------------------------------

 

10.11      No Reliance on Administrative Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
 
11.           MISCELLANEOUS
 
11.1        Modifications, Amendments or Waivers.  With the written consent of
the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrowers, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
 
11.1.1      Increase of Commitment.  Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
 
11.1.2      Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Facility Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Facility Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

 
- 73 -

--------------------------------------------------------------------------------

 

11.1.3      Release of Collateral or Guarantor.  Except as otherwise permitted
hereunder, release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders)
and, after the occurrence of and during the continuation of a Collateralization
Event and except for sales of assets permitted by Section 8.2.7 [Disposition of
Assets or Subsidiaries], release all or substantially all of the Collateral
without the consent of all Lenders (other than Defaulting Lenders); provided,
however, that if a Collateralization Event is no longer continuing, the
Administrative Agent shall, without the consent of any Lender, release all of
the Liens for the benefit of the Lenders in the Collateral that the Loan Parties
granted to it as a result of such Collateralization Event; provided further that
in the event that the Borrowers provide the Lenders with Cash Collateral to
secure any Letters of Credit with an expiry date beyond the Expiration Date
pursuant to Section 2.9.11 [Cash Collateral Prior to the Expiration Date] the
Administrative Agent is permitted to release such Collateral without the consent
of any  Lender once such Letter of Credit has expired or has otherwise been
returned to the Issuing Lender undrawn; or
 
11.1.4      Miscellaneous.  Amend Section 5.2 [Pro Rata Treatment of Lenders],
10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or
this Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);
 
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
"Non-Consenting Lender"), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
 
11.2        No Implied Waivers; Cumulative Remedies.  No course of dealing and
no delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
 
11.3        Expenses; Indemnity; Damage Waiver.
 
11.3.1      Costs and Expenses.  The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all reasonable fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent's regular employees and agents engaged periodically to perform audits of
the Loan Parties' books, records and business properties, subject to the
limitations set forth herein.

 
- 74 -

--------------------------------------------------------------------------------

 

11.3.2      Indemnification by the Borrowers.  The Borrower shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 
- 75 -

--------------------------------------------------------------------------------

 

11.3.3      Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Sections 11.3.1 [Costs
and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
 
11.3.4      Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  Absent gross negligence or willful misconduct, no
Indemnitee referred to in Section 11.3.2 [Indemnification by Borrowers] shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
11.3.5      Payments.  All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
 
11.4        Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day.  Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
 
11.5        Notices; Effectiveness; Electronic Communication.
 
11.5.1      Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 
- 76 -

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
 
11.5.2      Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
11.5.3      Change of Address, Etc.  Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
 
11.6        Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
11.7        Duration; Survival.  All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full.  All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 
- 77 -

--------------------------------------------------------------------------------

 

11.8        Successors and Assigns.
 
11.8.1      Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
11.8.2      Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)            in any case not described in clause (i)(A) of this Section
11.8.2, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $2,500,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 
- 78 -

--------------------------------------------------------------------------------

 

(iii)           Required Consents.  No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
 
(A)            the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(B)            the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv)           Assignment and Assumption Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$5,000, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
 
(v)           No Assignment to Borrowers.  No such assignment shall be made to
the Borrowers or any Borrower's Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage
Waiver] with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].
 
11.8.3      Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain a record of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time.  Such register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is in such register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 
- 79 -

--------------------------------------------------------------------------------

 

11.8.4      Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrowers or any Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Guarantor]).  Subject to Section 11.8.5 [Limitations upon
Participant Rights Successors and Assigns Generally], each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and 5.8
[Increased Costs] to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.8.2 [Assignments by Lenders].  To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Setoff] as though it were a Lender; provided such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by
Lenders] as though it were a Lender.
 
11.8.5      Limitations upon Participant Rights Successors and Assigns
Generally.  A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrowers' prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.
 
11.8.6      Certain Pledges; Successors and Assigns Generally.  Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
 
- 80 -

--------------------------------------------------------------------------------

 

11.9     Obligations Absolute.  The obligations of the Borrowers hereunder shall
not be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Borrower or would
otherwise operate as a discharge of any Borrower as a matter of law or
equity.  Each of the Borrowers agrees that the Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents.  Without
limiting the generality of the foregoing, each Borrower hereby consents to, at
any time and from time to time, and the joint and several obligations of each
Borrower hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:
 
(i)            Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Obligations and regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or the Lenders or any other Person with respect thereto;
 
(ii)           Any increase, decrease, or change in the amount, nature, type or
purpose of any of, or any release, surrender, exchange, compromise or settlement
of any of the Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Obligations; any
execution or delivery of any additional Loan Documents; or any amendment,
modification or supplement to, or refinancing or refunding of, any Loan Document
or any of the Obligations;
 
(iii)           Any failure to assert any breach of or default under any Loan
Document or any of the Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against any Borrower or any other Person
under or in connection with any Loan Document or any of the Obligations; any
refusal of payment or performance of any of the Obligations, whether or not with
any reservation of rights against any Borrower; or any application of
collections (including but not limited to collections resulting from realization
upon any direct or indirect security for the Obligations) to other obligations,
if any, not entitled to the benefits of this Agreement, in preference to
Obligations entitled to the benefits of this Agreement, or if any collections
are applied to Obligations, any application to particular Obligations;

 
- 81 -

--------------------------------------------------------------------------------

 

(iv)          Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Obligations.  As
used in this Agreement, "direct or indirect security" for the Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Obligations, made by or on
behalf of any Person;
 
(v)           Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to such Borrower or any other Person; or any action taken or
election made by the Administrative Agent or the Lenders, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), any Borrower, or any other Person in connection
with any such proceeding;
 
(vi)           Any defense, setoff, or counterclaim which may at any time be
available to or be asserted by any Borrower or any other person with respect to
any Loan Document or any of the Obligations; or any discharge by operation of
law or release of any Borrower or any other Person from the performance or
observance of any Loan Document or any of the Obligations; or
 
(vii)           Any other event or circumstance, whether similar or dissimilar
to the foregoing, and whether known or unknown, which might otherwise constitute
a defense available to, or limit the liability of, any Borrower, a guarantor or
a surety, excepting only full, strict, and indefeasible payment and performance
of the Obligations.
 
11.10   Joinder.  Each Borrower acknowledges, consents, and agrees that new
Borrowers or Guarantors may join in this Agreement pursuant to Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures] and each Borrower affirms that
its obligations shall continue hereunder undiminished.
 
11.11   Waivers, etc.  Each of the Borrowers hereby waives any defense to or
limitation on its obligations under this Agreement arising out of or based on
any event or circumstance referred to in Section 11.9 [Obligations Absolute]
hereof.  Without limitation and to the fullest extent permitted by applicable
law, each Borrower waives each of the following:
 
(i)           All notices, disclosures and demand of any nature which otherwise
might be required from time to time to preserve intact any rights against any
Borrower, including the following:  any notice of any event or circumstance
described in Section 11.9 [Obligations Absolute] hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any of the Obligations; any notice of the incurrence of any
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Loan Document or any of the Obligations
or any direct or indirect security for any of the Obligations; and any notice of
any information pertaining to the business, operations, condition (financial or
otherwise) or prospects of any Borrower or any other Person;

 
- 82 -

--------------------------------------------------------------------------------

 
 (ii)           Any right to any marshalling of assets, to the filing of any
claim against any Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against any
Borrower or any other Person of any other right or remedy under or in connection
with any Loan Document or any of the Obligations or any direct or indirect
security for any of the Obligations; any requirement of promptness or diligence
on the part of the Administrative Agent or the Lenders, or any of them, or any
other Person; any requirement to exhaust any remedies under or in connection
with, or to mitigate the damages resulting from default under, any Loan Document
or any of the Obligations or any direct or indirect security for any of the
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that any Borrower receive notice of any such acceptance;
 
(iii)           Any defense or other right arising by reason of any law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, "one action" laws or the
like), or by reason of any election of remedies or other action or inaction by
the Administrative Agent or the Lenders, or any of them (including but not
limited to commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the
Obligations), which results in denial or impairment of the right of the
Administrative Agent or the Lenders, or any of them, to seek a deficiency
against any Borrower or any other Person or which otherwise discharges or
impairs any of the Obligations; and
 
(iv)           Any and all defenses it may now or hereafter have based on
principles of suretyship, impairment of Collateral or the like.
 
11.12     Joint and Several Liability; Guaranty and Surety Matters.  Each of the
Borrowers shall be jointly and severally liable with respect to the Loans and
all other Indebtedness of Borrowers (or any one or more of them) to the Lenders
arising out of the Loan Documents.  Each Borrower guarantees and becomes surety
for the full and timely payment, whether by declaration, acceleration or
otherwise, by the other Borrower of each and every obligation and liability
(both those now in existence and those that shall hereafter arise, including
without limitation all costs and expenses of enforcement and collection
including reasonable attorneys' fees) of such other Borrower to
Lenders.  Further each Borrower agrees that the Administrative Agent may from
time to time or as many times as the Administrative Agent, in its sole
discretion, deems appropriate, do any of the following without adversely
affecting the validity or enforceability of this Agreement or any of the Loan
Documents (i) release, surrender, exchange, compromise or settle Indebtedness of
any of the Borrowers to the Lenders; (ii) change, renew or waive the terms of
any note, instrument or agreement relating to Indebtedness of any of the
Borrowers or Lenders, such rights to include the right to change the rate of
interest charged to such Borrower; (iii) enter into any agreement of forbearance
with respect to Indebtedness of any of the Borrowers to Lenders; (iv) release,
surrender, exchange or compromise any security hold by Administrative Agent for
Indebtedness of any of the Borrowers or Lenders; (v) release any person who is a
guarantor or surety or has agreed to purchase Indebtedness of any of the
Borrowers to Lenders; and (vi) release, surrender, exchange or compromise any
security or lien held by the Administrative Agent for the liabilities of any
person who is a guarantor or surety for the Indebtedness of any of the Borrowers
to Lenders.  Each of the Borrowers agree that the Administrative Agent may do
any of the above as the Administrative Agent deems necessary or advisable, at
the Administrative Agent's sole discretion, and that each of the Borrowers agree
to make full payment immediately when due to be paid to the Lenders,
irrespective of whether any one or more of the following events have
occurred:  (i) Administrative Agent has made any demand on the other Borrower;
(ii) Administrative Agent has taken any action of any nature against any other
Borrower; (iii) Administrative Agent has pursued any rights which Administrative
Agent has against nay other person who may be liable for Indebtedness of such
Borrower to Lenders; (iv) Administrative Agent holds or has resorted to any
security for Indebtedness of such Borrower to Lenders; or (v) Administrative
Agent has invoked any other remedies or rights Administrative Agent has
available with respect to Indebtedness of such Borrower to Lenders.  Each of the
Lenders and the Administrative Agent hereby reserve all rights against each
Borrower.
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
11.13     Confidentiality.
 
11.13.1   General.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the any Borrower and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
11.13.2   Sharing Information With Affiliates of the Lenders.  Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to any Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.13.1
[General].
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
11.14     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
11.15     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; WAIVER OF BOND; ADVICE OF COUNSEL.
 
11.15.1   Governing Law.  This Agreement shall be deemed to be a contract under
the Laws of the State of Indiana without regard to its conflict of laws
principles.  Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of
Indiana without regard to is conflict of laws principles.
 
11.15.2   SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF INDIANA SITTING IN
MARION COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF INDIANA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH INDIANA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST EACH BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
11.15.3   WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.15.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
 
11.15.4   SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION11.5.1 [NOTICES
GENERALLY].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15.5   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.15.6   WAIVER OF BOND.  EACH OF THE LOAN PARTIES WAIVES THE POSTING OF ANY
BOND OTHERWISE REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL
PROCESS OR PROCEEDING TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
11.15.7   ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 11.15, WITH ITS COUNSEL.
 
11.16     Borrower Representative.  Each Loan Party hereby appoints the Borrower
Representative as its agent to act as specified herein and authorizes the
Borrower Representative to take such action and perform such duties on such Loan
Parties' behalf as are specified in this Agreement and the other Loan Documents
to be taken or performed by the Borrower Representative, and to exercise such
powers, take such actions and perform such duties as are reasonably incidental
thereto.
 
11.17     Subordination of Intercompany Indebtedness.  Each of the Loan Parties,
jointly and severally, agrees that any and all claims of any of them against the
other or against any endorser, obligor or any other guarantor of all or any part
of the Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Obligations.  Notwithstanding any right of any Loan Party to ask, demand, sue
for, take or receive any payment from any other, all rights, liens and security
interests of any Loan Party, whether now or hereafter arising and howsoever
existing, in any assets of any other Loan Party shall be and are subordinated to
the rights of the Lenders, or other holders of Obligations and the
Administrative Agent in those assets.  No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Loan Parties and the Lenders and other
holders of Obligations have been terminated.  If all or any part of the assets
of any Loan Party, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Loan Party, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any Loan Party is
dissolved or if substantially all of the assets of any Loan Party are sold,
then, and in any such event, any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any such Loan Party
to any other Loan Party ("Intercompany Indebtedness") shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations,
due or to become due, until such Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied.  Each Loan Party
irrevocably authorizes and empowers the Administrative Agent to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of the applicable Loan Party
such proofs of claim and take such other action, in the Administrative Agent's
own name or in the name of the applicable Loan Party or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Section.  The Administrative Agent may vote such proofs of claim in any such
proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations.  Should any payment,
distribution, security or instrument or proceeds thereof be received by any Loan
Party upon or with respect to the Intercompany Indebtedness on or after the
acceleration of the Obligations but prior to the satisfaction of all of the
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements among the Loan Party and the Lenders and other
holders of Obligations, the applicable Loan Party shall receive and hold the
same in trust, as trustee, for the benefit of the Lenders and other holders of
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Lenders and other holders of Obligations, in precisely
the form received (except for the endorsement or assignment of the Loan Parties
where necessary), for application to any of the Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Loan Parties, as
applicable, as the property of the Lenders and other holders of Obligations.  If
any Loan Party fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same.  The Loan Parties agree
that until the Obligations (other than the contingent indemnity obligations)
have been paid in full (in cash) and satisfied and all financing arrangements
among the Loan Parties and the Lenders and other holders of  Obligations have
been terminated, the Loan Parties will not assign or transfer to any Person
(other than the Administrative Agent or another Loan Party) any claim such Loan
Party has or may have against any other Loan Party.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
11.18     USA Patriot Act Notice.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
 
[SIGNATURE PAGES FOLLOW]
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
BORROWERS:
 
THE FINISH LINE, INC.
   
By:
/s/ Gary D. Cohen
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary
   
THE FINISH LINE USA, INC.
   
By: 
/s/ Gary D. Cohen  
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary
   
THE FINISH LINE DISTRIBUTION, INC.
   
By:
/s/ Gary D. Cohen
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary
   
FINISH LINE TRANSPORTATION CO., INC.
   
By:
/s/ Gary D. Cohen
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary
   
SPIKE'S HOLDING, LLC
   
By:
/s/ Beau J. Swenson
Name: Beau J. Swenson
Title: Vice President and Corporate Controller

 
 

--------------------------------------------------------------------------------

 
 
 [SIGNATURE PAGE TO CREDIT AGREEMENT]
 
GUARANTORS:
 
THE FINISH LINE MA, INC.
   
By:
/s/ Gary D. Cohen
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary
   
PAIVA, LLC
   
By:
/s/ Gary D. Cohen
Name: Gary D. Cohen
Title: Chief Administrative Officer and Secretary


 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]
 
PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent
   
By:
/s/ Christopher A. Susott
Name:
Christopher A. Susott
Title:
Vice President
   
BANK OF AMERICA, N.A., individually and as
Syndication Agent
   
By:
/s/ Bijon Jalaie
Name:
Bijon Jalaie
Title:
Vice President
   
JP MORGAN CHASE BANK, N.A.
   
By:
/s/ Gregory T. Martin
Name: 
Gregory T. Martin 
Title:
Vice President
   
FIFTH THIRD BANK
   
By:
/s/ David O’ Neal
Name:
David O’ Neal 
Title:
Vice President

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1(A)
 
PRICING GRID—
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
(PRICING EXPRESSED IN BASIS POINTS)
 
Level
 
Leverage Ratio
 
Facility
Fee
   
Letter of 
Credit Fee
   
Revolving Credit
Base Rate Spread
   
Revolving Credit
LIBOR Rate Spread
                               
I
 
Less than or equal to 2.0 to 1.0
   
25
     
100
     
50
     
150
           
 
             
 
         
II
 
Greater than 2.0 to 1.0 but less than or equal to 3.0 to 1.0
   
25
     
125
     
75
     
175
                                       
III
 
Greater than 3.0 to 1.0
   
25
     
150
     
100
     
200
 



For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:
 
(a)           The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date.
 
(b)           The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end.  Any increase or decrease in the Applicable Margin, the
Applicable Facility Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrowers].
 
(c)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter
of Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default].  The
Borrowers' obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
 
 

--------------------------------------------------------------------------------

 